 INDIANA & MICHIGAN ELECTRIC CO.53Indiana and Michigan Electric Company and LocalUnion No. 1392, International Brotherhood ofElectrical Workers, AFL-CIO. Case 25-CA-1054929 May 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN, BABSON, AND STEPHENSOn 30 July 1981 Administrative Law JudgeNancy M. Sherman issued the attached decision.The Respondent filed exceptions and a supportingbrief. The Charging Party filed cross-exceptions, abrief in support thereof, and an answering brief tothe Respondent's exceptions. The General Counselfiled a brief in support of the judge's decision. TheRespondent then filed an answering brief to theCharging Party's cross-exceptions.On 16 November 1983 the Board scheduled oralargument for 6 December 1983 because this casepresents important issues in the administration ofthe National Labor Relations Act. The Respond-ent, the General Counsel, and the Charging Partypresented oral arguments on that date. The Ameri-can Federation of Labor and Congress of IndustrialOrganizations and the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen, and Help-ers of America also presented oral arguments asamici curiae. Following the oral argument, the Re-spondent, the General Counsel, and the Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen, and Helpers of America filed sup-plemental briefs pursuant to leave granted by theBoard.The Board has carefully reviewed the transcriptof the oral argument. It has considered the decisionand the record in light of the exceptions, briefs,and oral arguments and has decided to affirm thejudge's rulings, findings, and conclusions only tothe extent consistent with this Decision and Order.I. FACTSThe Union is the collective-bargaining represent-ative of the Respondent's employees in four sepa-rate bargaining units: South Bend, Marion-Muncie,Fort Wayne, and General Office. The parties cus-tomarily negotiate a separate collective-bargainingagreement for each unit. The 1976-1978 agree-ments provided for a grievance-arbitration proce-dure consisting of four grievance steps followed by"initial arbitration" and "sole arbitration."1 The1 Initial arbitration under the 1976-1978 agreements consisted of ameeting between a representative of the Union and a representative ofthe Respondent at which the representatives attempted to agree on a res-olution of the grievance. The Union's business manager testified that theSouth Bend contract expired in October 1978 andthe other three agreements expired in December1978. The parties stipulated that they did notextend the expired agreements. The Union and theRespondent had not agreed on new contracts whenthe 1976-1978 contracts expired. They eventuallynegotiated new contracts, which went into effect inearly November 1979.Immediately after the 1976-1978 agreements ex-pired, the Respondent sent a letter for each unit tothe Union stating that the terms of the expiredagreements providing for initial and sole arbitration"will not be applied for grievances filed during thetime we are without an agreement." During thehiatus between the expiration dates of the 1976-1978 agreements and the effective dates of the1979-1981 agreements, the parties processed griev-ances through the four grievance steps establishedunder the expired contracts. The Respondent re-fused, however, to advance nine grievances to ini-tial arbitration, stating by letter in each case that itwould not "arbitrate grievances based on allegedviolations of the contract which occurred duringthe contractual hiatus." The parties stipulated thatall nine of the grievances were filed after the 1976-1978 contracts expired and before the 1979-1981contracts took effect, and "related to events thatoccurred during the contractual hiatus." The Re-spondent was apprised of the term or terms of thepertinent expired contract upon which each griev-ance was based either by the grievance itself or bythe Union's representative at one of the grievancesteps. All four of the expired agreements providedthat "grievances which do not involve interpreta-tions or applications of a specific term or terms ofthis agreement shall not be arbitrable."2difference between initial arbitration and the four grievance steps is thatat initial arbitration the employee grievant and other individuals involvedin the events underlying the grievance are not present The 1976-1978agreements provided that if the two "initial arbitrators" fail to agree on aresolution of the grievance within a certain period of time, the partiesshall choose a sole arbitrator to decide the dispute. The agreements fur-ther provided that the sole arbitrator shall hold a hearing and render adecision in writing which shalt be final and binding on the parties Theparties omitted initial arbitration from the 1979-1981 agreements2 The grievances concerned the following events. McCormick's sus-pension for excessive absenteeism, McCormick's suspension for improperjob performance and sleeping on company time, the Respondent's failureto assign Evans overtime, giving the work to a supervisor instead; theRespondent's failure to provide Keating proper working conditions andcompensation when he was assigned to a job away from his normal worklocation, the Respondent's request that Stone report to his new job 2days before the date he was told he would be transferred, the Respond-ent's failure to pay Davis Line Mechanic A wages for time he spentworking as a leadman, the manner in which the Respondent assignedroutes to Burkhardt and other meter readers; an oral warning given tometer readers for failure to read enough meters in a day; a supervisor'sacquisition of an employee's telephone number and use of It to contacther at home.284 NLRB No. 7 54DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDII. CONTENTIONS OF THE PARTIESThe question before us is whether the Respond-ent's refusal to arbitrate grievances under the ex-pired contracts constitutes a violation of the Re-spondent's duty to bargain under Section 8(a)(5) ofthe Act. As we explain in our analysis below, thatrefusal embraces two categories of conduct: (1) theRespondent's statement in its letter to the Unionthat it would not apply the arbitration clause of theexpired agreements to any grievance filed duringthe time there was no contract and its failure togive individualized reasons for its refusals to arbi-trate the nine grievances filed by the Union; and(2) the Respondent's refusals to arbitrate each ofthose nine grievances.The amended complaint alleges that the Re-spondent modified the grievance-arbitration proce-dure in violation of Section 8(a)(5) by refusing toarbitrate grievances as required by the collective-bargaining agreements. The General Counselargues that the Supreme Court's decision in NoldeBros. v. Bakery Workers Local 358, 430 U.S. 243(1977), imposes on the Respondent a contractualduty to apply the arbitration provisions of the1976-1978 collective-bargaining agreements to thenine grievances. The Charging Party contends thatthe Respondent's refusal to arbitrate all grievancesarising during the contractual hiatus violated Sec-tion 8(a)(5) because it constituted a general repudi-ation of the Respondent's contractual duty to arbi-trate and an unlawful unilateral change in a term orcondition of employment. The Respondent arguesthat it is not bound to an agreement to arbitrateunder Nolde because Nolde compels arbitration ofpostexpiration grievances only where the griev-ances concern rights accrued or vested while thecontract was still in effect, and the nine grievancesat issue here do not concern such rights. It alsoargues that the obligation to arbitrate is exclusivelya creature of contract and cannot be imposedsolely by operation of the Act. Finally, the GeneralCounsel and the Charging Party contend, and thejudge found, that initial arbitration is in fact a fifthstep in the grievance procedure and the Respond-ent's failure to adhere to it therefore violated Sec-tion 8(a)(5) even assuming the Respondent had nocontractual obligation to do so. See, e.g., BethlehemSteel Co., 136 NLRB 1500 (1962), enfd. in pertinentpart 320 F.2d 615 (3d Cir. 1963) (unilateral aban-donment of contractual grievance procedure aftercontract expired violated Sec. 8(a)(5)).III. ANALYSIS AND CONCLUSIONS!A.We agree with the judge's finding that initial ar-bitration is really the last step in grievance process-ing. Unlike arbitration, which is characterized bythe parties' consensual surrender to an entity withthe authority to issue a final and binding decision,both parties here may participate in initial arbitra-tion and still remain "free to adhere to their initialposition if they remain unconvinced by the factsand arguments brought out in the course of thegrievance procedure." Newspaper Printing Corp.,221 NLRB 811, 820 (1975). Accordingly, we adoptthe judge's conclusion that the Respondent's aban-donment of initial arbitration was a unilateralchange in the grievance procedure in violation ofSection 8(a)(5). See Bethlehem Steel Co., supra.The Chairman dissents from our holding on thisissue on the ground that, although an employer hasa continuing duty to meet and confer with its em-ployees' collective-bargaining representative, itmayŠonce a contract has expiredŠunilaterallyabandon the contractually established proceduresby which it had previously resolved grievances(except as to grievances that remain arbitrableunder Nolde). In concluding that such proceduresmay be unilaterally abandoned upon contract expi-ration, he relies on dictum in Bay Area Sealers, 251NLRB 89 (1980), enfd. as modified on othergrounds 665 F.2d 970 (9th Cir. 1982), into whichhe evidently reads an intent sub silentio to overrulewell-settled precedent.In Bay Area Sealers, the Board found that the re-spondent employer violated Section 8(a)(5) by uni-laterally changing pay and fringe benefit rates afterexpiration of the contract by which they wereoriginally set. There is no indication that the Boardhad before it any contention concerning changes ina grievance procedure. Hence, the Board's distinc-tion (251 NLRB at 90) between "terms and condi-tions established by the contract and governing theemployer-employee . . . relationship," on the onehand, and contractually established terms and con-ditions governing the "employer-union" relation-ship, on the other, is not essential to its holding inthat case. Moreover, the Board's mere reference tothat distinction does not make clear how the Boardwould classify various terms and conditions of em-3 This opinion represents the views of Members Babson and Stephens.Member Johansen, in a concurring and dissenting opinion, jams them infinding both 8(a)(5) violations, but he dissents as to the remedy. TheChairman joins the majonty in finding the 8(a)(5) violation as to the blan-ket refusal to arbitrate, and he joins Members Babson and Stephens as tothe appropriate remedy for that violation In a separate opinion he dis-sents as to the scope of the violation based on the Respondent's unilateralabandonment of the "initial arbitration" step of the grievance procedure. INDIANA & MICHIGAN ELECTRIC CO.55ployment. To assume that the reference to mattersinvolving the "employer-union" relationship neces-sarily encompassed procedures for resolving em-ployee grievances is to assume that by the mere useof that phrase the Board was silently signaling anintent to overrule Bethlehem Steel Co., 136 NLRB1500 (1962), a decision that had then been on thebooks for nearly 20 years. We cannot agree thatsuch an intent would have been expressed in so in-direct and casual a manner. Indeed, a court of ap-peals has recently rejected an employer's attemptto rely on this very same "ambiguous dictum" insupport of an argument that an employer may uni-laterally change hiring hall procedures after con-tract expiration. Southwestern Steel & Supply v.NLRB, 806 F.2d 1111, 1113 (D.C. Cir. 1986). Thecourt also noted that the few recognized exceptionsto the general rule that an employer must bargainover postexpiration changes in employment termsand conditions were not "rooted" in the "rule-swallowing logic" by which the employer con-strued that dictum. 806 F.2d at 1114.The few exceptions to the general rule that anemployer must bargain about changes in terms andconditions of employment regardless of how thoseterms came to be initially established have beencreated for reasons that in no way support an ex-ception for allowing unilateral changes in employeegrievance procedures. The exception, mentioned bythe Chairman, permitting unilateral abandonmentof union-security and checkoff arrangements aftercontract expiration is based on the fact, noted inBethlehem Steel, that "[t]he acquisition and mainte-nance of union membership cannot be made a con-dition of employment except under a contractwhich conforms to the proviso to Section 8(a)(3)."This term and condition is thus inherently andsolely a contractual matter, and an employer's re-fusal to enforce a union-security provision withouta proper contractual basis is "in accordance withthe mandate of the Act." 136 NLRB at 1502. Asexplained elsewhere in our opinion in this case, theother exception to which he refersŠthe limited ex-ception governing postexpiration arbitrationŠissupported by the established principle that becausearbitration involves submission to a final and bind-ing decision by a third party, "a party cannot berequired to submit to arbitration any dispute whichhe has not agreed so to submit." Steelworkers v.Warrior & Gulf Navigation Co., 363 U.S. 574, 582(1960).The policies supporting those two exceptions donot apply to procedures by which employeespresent their grievances to an employer. Further-more, we cannot see how the interest of preservingindustrial peace is served by a rule allowing oneparty unilaterally to alter or abandon the procedureby which the parties have customarily resolvedday-to-day worksite disputes. If either party thinksthere is a good reason to alter such proceduresafter contract expiration, then it is free to make itssuggestions to the other party and seek to resolveany differences through "the framework estab-lished by Congress as most conducive to industrialpeace." Fibreboard Paper Products Corp. v. NLRB,379 U.S. 203, 211 (1964). Thus, in holding, as wedo, that neither party can unilaterally abandon theirgrievance procedures, we do not, as the Chairmanasserts, "insist upon rigid adherence to an expiredand truncated contractual dispute resolutionsystem." We merely insist that changes in that dis-pute resolution system be made only after the par-ties concerned have agreed to them or otherwiseadequately bargained over the matter.B.In Hilton-Davis Chemical Co., 185 NLRB 241(1970), the Board presumed that the employer hadno contractual obligation to follow the arbitrationprocedure after the expiration of the contract. Ac-cordingly, the Board concluded that the employerhad not violated Section 8(a)(5) of the Act by re-fusing to arbitrate certain grievances arising duringthe contractual hiatus. The Board rested its deci-sion on "elemental considerations of the nature ofthe duty to bargain." 185 NLRB at 242. First, itpointed out that Section 8(d) of the Act explicitlyprovides that the duty to bargain does not includethe obligation to agree to a proposal or to make aconcession. It emphasized that the Board is em-powered to compel the parties to a bargaining rela-tionship under the Act to meet and confer and toseek agreement in good faith as to terms and condi-tions of employment, but that by enacting Section8(d) Congress left no doubt that each party "mustremain the final arbiter of its own best interest." Id.The Board then observed that the agreement ofcontracting parties to submit to arbitration consti-tutes a voluntary abstention from the lawful use ofeconomic weapons to resolve disputes and a volun-tary surrender of the right of final decision re-served to the parties by Congress. The Board ac-knowledged the national policy encouraging arbi-tration embodied in Section 203(d), but concluded(185 NLRB at 242):[W]e must not be induced by that policy or itsbenefits to overlook that arbitration is, atbottom, a consensual surrender of the econom-ic power which the parties are otherwise freeto utilize. Absent mutual consent, the partiesrevert to the statutory scheme of "free" collec- 56DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtive bargaining wherein each party must at-tempt in good faith to reach agreement, but isunder no statutory mandate to reach agree-ment or to forfeit its right to utilize its eco-nomic power if no agreement can be achieved.The Board therefore concluded that during a con-tractual hiatus employers and unions must continueto meet and confer and seek agreement in goodfaith as to grievances arising during that period aswell as to terms of the new contract, but that theduty to bargain imposed by the Act does notextend so far as to compel the parties to submit toarbitration any grievance that they are unable toresolve.After Hilton-Davis, the Supreme Court issued itsdecision in Nolde Bros v. Bakery Workers Local 358,430 U.S. 243 (1977). Nolde was a suit to compel ar-bitration brought under Section 301 of the Act.The union contended that the employer was obli-gated to arbitrate its refusal to give severance payunder an expired collective-bargaining agreementto employees displaced by a plant closure. The ex-pired agreement provided that employees who hadworked for the employer for at least 3 years wereentitled to severance pay if permanently displacedfrom their jobs. The union claimed severance payfor employees who had worked for the employerfor at least 3 years while the agreement was still ineffect. The employer claimed that it had no obliga-tion to arbitrate because the contract containing itscommitment to do so had terminated and the eventgiving rise to the disputeŠthe displacement of em-ployees on the plant's closingŠoccurred after thecontract expired.The Court ,concluded that the dispute was arbi-trable. First, it pointed out that the resolution ofthe union's claim hinged on the interpretation ulti-mately given the severance pay provision of the ex-pired agreement: the parties may have intended, asthe union argued, that the right to severance paycould accrue during the term of the contract andbe realized after the contract expired or, as the em-ployer argued, that the event severing the employ-ment relationship must also occur during the life ofthe agreement for a claim of severance pay to bevalid. "The dispute therefore," the Court stated,"although arising after the expiration of the collec-tive-bargaining contract, clearly arises under thatcontract." 430 U.S. at 249. Second, the Court ob-served that the parties had agreed in the arbitrationclause of the expired contract to resolve "anygrievances" and that the severance pay claim un-doubtedly would have been subject to resolutionunder the clause had it arisen during the contract'sterm.The Court then noted that in John Wiley & Sonsv. Livingston, 376 U.S. 543 (1964), it had interpretedsimilar language in an arbitration clause to compelarbitration of a union's claim that the expired con-tract required the employer to discharge certainseverance pay obligations notwithstanding the expi-ration of the agreement. "We thus determined," theCourt stated, "that the parties' obligations undertheir arbitration clause survived contract termina-tion when the dispute was over an obligation argu-ably created by the expired agreement." 430 U.S.at 252. The Court declined to depart from thiscourse on the record before it merely because,unlike in John Wiley, the union asserted the sever-ance pay claim after the contract expired.Finally, the Court observed that the arbitrationclause was silent as to postexpiration grievancesbut that, absent a contrary indication, the prompt-ness and presumed expertise of the arbitrator andthe well-established Federal labor policy favoringarbitration were strong reasons to conclude thatthe parties did not intend their arbitration duties toterminate automatically with the contract. Accord-ingly, the Court concluded that "where the disputeis over a provision of the expired agreement, thepresumptions favoring arbitrability must be negatedexpressly or by clear implication." 430 U.S. at 255.The Court then held that on the record before itthe union's claim to severance pay was subject toresolution under the arbitration clause of the ex-pired agreement.The Board has considered the application ofNolde in several cases. See Southwest SecurityEquipment Corp., 262 NLRB 665 (1982), enfd. 736F.2d 1332 (9th Cir. 1984), cert. denied 105 S.Ct.1854 (1985); Digmor Equipment Co., 261 NLRB1175 (1982); American Sink Top Co., 242 NLRB408 (1979); Steiner Trucraft, Inc., 237 NLRB 1079(1978); S & W Motor Lines, 236 NLRB 938 (1978).In S & W Motor Lines, the union argued that theBoard's position in Hilton-Davis was put into ques-tion by the Supreme Court's ruling in Nolde. TheBoard adopted the judge's conclusion that, even as-suming Hilton-Davis was no longer viable law, thearbitration provision did not survive contract expi-ration because the Nolde presumption favoring ar-bitrability of postexpiration disputes had been ne-gated by express language in the contract limitingthe employer's obligation to participate in thegrievance-arbitration process to the term of theagreement. In Steiner Trucraft, the Board citedNolde for the proposition that "a contractual dutyto arbitrate is not autpmatically extinguished by thetermination of the contract, and the parties to sucha contract continue to have the duty to processgrievances and arbitrate disputes that involve rights INDIANA & MICHIGAN ELECTRIC CO.57or benefits which accrue or vest during the con-tract's term." 237 NLRB at 1081.In American Sink Top, by contrast, the Board ap-plied Nolde to order the employer to arbitrate, ifappropriate, the discharge of an employee occur-ring 2 months after the collective-bargaining agree-ment expired. The employee had been injured andhad not been on the active payroll for severalmonths prior to his discharge. The union contend-ed that the discharge violated the expired agree-ment. The judge, although finding a violation inthe employer's unilateral refusal to apply the pre-vailing grievance procedure to the postexpirationgrievance, concluded under Hilton Davis that theremedy was limited to compliance with that proce-dure and did not include the obligation to arbitratethe grievance should it not be resolved. The Board,however, reasoned that under Nolde the employerwas obligated to arbitrate the discharge notwith-standing the expiration of the contract because thebasis of the grievance was "arguably'•at least•the contract, and there is no reason to concludethat the parties had intended the arbitration provi-sions to end with the contract's term." 242 NLRBat 408.The Board concluded in Digmor Equipment thatAmerican Sink Top was controlling when thepostexpiration discharge the union sought to arbi-trate was based on conduct of the aggrieved em-ployee that occurred at least in part while the con-tract was still in effect. The Board accordinglyheld that the employer had violated Section 8(a)(5)by refusing the union's request to arbitrate the dis-charge. The judge in Digmor opined that the Boardhad overruled Hilton-Davis in light of NoIde inAmerican Sink Top. In Cardinal Operating Co., 246NLRB 279 (1979), however, a case that was decid-ed after American Sink Top, but did not applyNolde, the Board adopted the judge's conclusionbased on Hilton-Davis that the employer's unilateralrefusal to arbitrate grievances arising after contractexpiration did not violate Section 8(a)(5) absent anagreed-upon extension of the contract. Finally, inSouthwest Security Equipment, two Board members,disclaiming reliance on American Sink Top, adoptedpro forma the judge's conclusion that the arbitra-tion clause survived the expiration of the collec-tive-bargaining agreement. The judge there hadcited American Sink Top for the proposition, interalia, that the arbitration procedure survives the ex-piration of the contract creating it and cannot bemodified unilaterally absent impasse.C.The above cases illustrate the need for clarifica-tion of Board law concerning the postexpirationduty to arbitrate in light of NoIde. Upon carefulconsideration, we begin by reaffirming the princi-ples expressed in Hilton-Davis that the arbitrationcommitment arises solely from mutual consent andthat Congress did not intend the National LaborRelations Act to operate to create a statutory obli-gation to arbitrate.The national labor policy favoring arbitrationoriginated in Section 203 of the Labor Manage-ment Relations Act (LMRA). Section 203(d) statesthat "final adjustment by a method agreed upon bythe parties is hereby declared to be a desirablemethod for settlement of grievance disputes arisingover the application or interpretation of an existingcollective bargaining agreement." Nowhere in thelegislative history of this section, however, didCongress express an intent that congressional ap-proval of arbitration should be construed to en-dorse the imposition of a statutory duty to arbitrate.All indications point to the contrary.The Senate voted down a substitute for Section203 that would have provided for compulsory arbi-tration of disputes over the meaning of existing col-lective-bargaining agreements that did not containan arbitration clause. 93 Cong. Rec. S5036, 5098-5099, 5103 (daily ed. May 9, 1947). The LMRAamended the Wagner Act to include a definition of"to bargain collectively" in the form of Section8(d). Section 8(d) as passed by the Senate providedthat "to bargain collectively is the performance ofthe mutual obligation to meet at reasonable timesand confer in good faith with respect to wages,hours, and other terms and conditions of employ-ment, or the negotiation of an agreement, or thesettlement of any question arising thereunder. . . ." H.R. 3020, 80th Cong., 93 Cong. Rec.S5297 (daily ed. May 13, 1947). (Emphasis added.)The conference committee adopted the Senate'sdefinition of collective bargaining in the form ofSection 8(d), but deleted the underscored language.The House conference report states that "the Con-ference agreement omits from the Senate amend-ment words that were contained therein whichmight have been construed to require compulsoryarbitration of grievance disputes and other disputesover the interpretation or application of the con-tract." H.R. Conf. Rep. No. 510, 80th Cong. 35(June 3, 1947).The Supreme Court in Steelworkers v. Warrior &Gulf Navigation Co., 363 U.S. 574 (1960), gaveeffect to the congressional policy in favor of thevoluntary settlement of disputes through arbitrationby creating a presumption of arbitrability. This pre-sumption provides that an order to compel arbitra-tion under Section 301 of the LMRA "should notbe denied unless it may be said with positive assur- 58DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDance that the arbitration clause is not susceptible ofan interpretation that covers the asserted dispute.Doubts should be resolved in favor of coverage."363 U.S. at 582-583. At the same time, however,the Court recognized that the congressional prefer-ence for arbitration could be given effect only inthe context of an agreement to arbitrate. After dis-cussing at length the important role of arbitrationin ensuring industrial peace, the Court stated (363U.S. at 582):The Congress, however, has by § 301 of theLabor Management Relations Act, assignedthe courts the duty of determining whether thereluctant party has breached his promise to ar-bitrate. For arbitration is a matter of contractand a party cannot be required to submit to ar-bitration any dispute which he has not agreedso to submit.The Court reaffirmed this principle in GatewayCoal Co. v. Mine Workers, 414 U.S. 368, 374 (1974),stating unequivocally that "[nit) obligation to arbi-trate a labor dispute arises solely by operation oflaw. The law compels a party to submit his griev-ance to arbitration only if he has contracted to doso."The conclusion in Hilton-Davis that the Act doesnot impose a duty to adhere to the arbitration pro-cedure independent of any contractual commitmentto do so is entirely in accord with the legislativehistory and Supreme Court decisions. We areunable to conclude that Nolde overruled Hilton-Davis in this respect. Nolde was a suit to compel ar-bitration and thus focused on the construction ofthe contract rather than the interpretation of theNational Labor Relations Act. The Board inHilton-Davis held that arbitration could not becompelled when the parties had not originallyagreed to arbitrate. The Court in Nolde held thatwhen the parties have agreed to arbitrate griev-ances arising under the contract, that obligation ispresumed to continue. The underlying principles ofboth decisions are fully compatible. The Court ex-pressly rejected the employer's argument in Noldethat the imposition of a duty to arbitrate postexpir-ation grievances during a contractual hiatus wouldbe contrary to prior decisions of the Court holdingthat arbitration is a creature of the collective-bar-gaining a'greement and cannot be imposed absent acontractual obligation. The Court simply observedthat adherence to this basic principle did not re-quire it to hold that the termination of a collective-bargaining agreement automatically extinguishesthe contractual obligation to arbitrate grievancesarising under that agreement. 430 U.S. at 252.D.We do not, by our reaffirmation of the principlesunderlying Hilton-Davis, abandon our prior holdingthat arbitration is a mandatory subject of bargain-ing; i.e., a term or condition of employment con-cerning which the parties are required by the Actto meet and confer in good faith. See, e.g., U.S.Gypsum Co., 94 NLRB 112 (1951); see generallyNLRB v. Borg-Warner Corp., 356 U.S. 342 (1958).The Charging Party argues that because arbitrationis a mandatory subject of bargaining, we are com-pelled by the Supreme Court's decision in NLRB v.Katz, 369 U.S. 736 (1962), to conclude that the Re-spondent's unilateral abandonment of that proce-dure during the contractual hiatus violated Section8(a)(5).The Supreme Court concluded in Katz that anemployer engaged in bona fide contract negotia-tions with the union nevertheless violated its dutyto bargain under Section 8(a)(5) by simultaneouslyinstituting changes in mandatory subjects of bar-gaining without consulting the union first. TheCourt reasoned that a showing of the employer'sbad faith was unnecessary because the unilateralimposition of a new sick leave plan and a wage andmerit increase system amounted to a flat refusal tobargain over the affected subjects.The Court in Katz construed the duty to bargainunder the Act to require the employer to maintainthe status quo in mandatory subjects of bargainingprior to negotiations or reaching agreement withthe union and to offer the union an opportunity tobargain over proposed changes in mandatory sub-jects before changes are implemented. We do notbelieve that the Court's general formulation in Katzof the requirements imposed by Section 8(a)(5) isapplicable to the postexpiration withdrawal fromarbitration. To conclude otherwise flies in the faceof the specific admonition of the Court and theclear intent of Congress that submission to arbitra-tion is purely a matter of consent and cannot bemandated by operation of the Act. Rather, we find,because an agreement to arbitrate is a product ofthe parties' mutual consent to relinquish economicweapons, such as strikes or lockouts, otherwiseavailable under the Act to resolve disputes, that theduty to arbitrate is sui generis. It cannot be com-pared to the terms and conditions of employmentroutinely perpetuated by the constraints of Katz.We believe, therefore, that if a duty to arbitratearising from such mutual and voluntary congentsurvives the expiration of the written agreerrientembodying it, it cannot be solely on the basis ofgeneral rules of bargaining developed under theNational Labor Relations Act. Our view in this INDIANA & MICHIGAN ELECTRIC CO.59regard is not unprecedented. We have also de-clined to apply Katz to unilateral abandonment ofunion-security and dues-checkoff provisions follow-ing contract expiration because they, like arbitra-tion, are purely creatures of contract. See Bethle-hem Steel Co., 136 NLRB 1500, 1502 (1962), affd.in pertinent part sub nom. Shipbuilders v. NLRB,320 F.2d 615 (3d Cir. 1963).4E.We have held above that the obligation to arbi-trate cannot be created or maintained solely by op-eration of the Act. Accordingly, if the Respondenthas an enforceable obligation to arbitrate the dis-putes originating during the 1978-1979 contractualhiatus, it arises from the 1976-1978 collective-bar-gaining agreements. We now turn to the conten-tions of the General Counsel and the ChargingParty that the Respondent violated Section 8(a)(5)by _repudiating the commitment to arbitrate con-tained in those agreements and by breaching itscontractual obligation under NoIde to arbitrateeach of the nine hiatus grievances.It is well settled that a breach of contract is notper se an unfair labor practice. See, e.g., NCRCorp., 271 NLRB 1212, 1213 fn. 6 (1984); Para-mount Potato Chip Co., 252 NLRB 794 (1980);United Telephone Co. of the West, 112 NLRB 779,782 fn. 4 (1955). On the other hand, where abreach of contract, under all the circumstances,amounts to a wholesale repudiation of the collec-tive-bargaining agreement, the Board will find an8(0(5) violation. See, e.g., Sea Bay Manor Home forAdults, 253 NLRB 739, 741 (1980); ParamountPotato Chip Co., 252 NLRB 794, 796-797 (1980);Airport Limousine Service, 231 NLRB 932, 934-935(1977); Bell Co., 225 NLRB 474, 481 0976); CurtisMfg. Co., 189 NLRB 192, 196 (1971). Accordingly,the issue presented by the parties' contentions iswhether the Respondent's conduct in refusing toarbitrate rose to the level of a repudiation of itscontractual obligation. For the following reasons,we conclude that it did.At the outset, we note that the holding in Hilton-Davis that an employer is free to abandon the arbi-tration procedure during a contractual hiatus mustbe modified in light of Nolde. That holding wasbased on the assumption that when "the contractexpires, the arbitration commitment expires." S &W Motor Lines, 236 NLRB at 948. Nolde teaches,however, that in certain circumstances the arbitra-4 For the same reason we have concluded that Katz is inapposite torefusals to arbitrate, we also reject the General Counsel's supplementalargument, apparently found meritorious by the judge, that the Boardshould apply Nolde to impose a duty to arbitrate disputes over the mean-ing of employment terms that were established by a collective-bargainingagreement but remain in effect by operation of Katztion commitment survives the expiration of the col-lective-bargaining agreement embodying it. Here,as in Nolde, the expired contracts contained abroad arbitration clause and did not contain lan-guage sufficient to negate the presumption that thecontractual obligation to arbitrate grievances aris-ing under the contract extends to postexpirationdisputes.5 Accordingly, the Respondent remainedsubject to a potentially viable contractual commit-ment to arbitrate even after the contracts expired.The Respondent was not free to abandon the griev-ance-arbitration procedure unilaterally and withoutqualification upon the expiration of the 1976-1978agreements. The Respondent's refusal to arbitrateconstituted an unlawful unqualified abandonmentbecause it encompassed not only grievances forwhich there may have been no postexpiration obli-gation to arbitrate under Nolde, but also grievancesarbitrable under Nolde.The Respondent's conduct in refusing to arbi-trate cannot be characterized as a mere breach ofthe arbitration clauses of the expired contracts.Rather, the Respondent took the position that uponcontract expiration it was no longer bound by thearbitration provisions. The Respondent followedthrough on its initial declaration that it would notapply the arbitration provisions during the contrac-tual hiatus by routinely refusing to arbitrate anyhiatus grievance. It expressly grounded its refusalto arbitrate in each case on its general intention notto arbitrate any grievances arising while the partieswere without a contract. The Respondent did notlimit its refusal to arbitrate to a particular griev-ance or class of grievances. Accordingly, we findthat the Respondent's entire course of conductamounted to a wholesale repudiation of its contrac-tual obligation to arbitrate. See Paramount PotatoChip Co., 252 NLRB at 797; Taft Broadcasting Co.,5 The Respondent has excepted to the judge's conclusion that neitherthe presence of termination clauses in the 1976-1978 agreements nor thelanguage in the arbitration clauses of those agreements limiting arbitra-Why to disputes over contract interpretation rebuts the Nolde presump-tion that the arbitration clauses were not intended to expire for all pur-poses with the agreements. We adopt the judge's conclusion. The arbitra-tion clauses in all four agreements are indistinguishable from arbitrationprovisions held to survive contract expiration. Local Joint ExecutiveBoard of Las Vegas v Royal Center, Inc , 119 LRRM 2958, 2960-2961 (9thCir 1985) The presence of specified termination dates upon notice byeither party in the termination clauses of the contracts also fails to rebutthe Nolde presumption The contract at issue in Nolde itself containedsuch a clause We note that the termination clause us_ the General Officecontract also states that "ON the event of termination of this agreementas herein provided, it shall cease to have binding effect, and the termsand conditions herein may be altered, modified, or terminated withoutfurther notice." We conclude that this language m the General Office ter-mination clause does not amount to the clearly implied or express nega-tion necessary to rebut the Nolde presumption that the broad arbitrationclause here encompasses disputes arising after contract expiration SeeNolde, 430 U S at 254, 255 Cf. Steelworkers v. Fort Pot Steel Casting, 105LRRM 3232, 3235 (1980) 60DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD185 NLRB 202, 204 (1970).6 We conclude, there-fore, that the Respondent violated Section 8(a)(5)and (1) of the Act by announcing to the Unionupon the expiration of the 1976-1978 contracts thatit would not arbitrate any grievances filed duringthe contractual hiatus and routinely refusing to ar-bitrate hiatus grievances as they arose.7IV. REMEDYHaving found that the Respondent violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it tocease and desist and post the appropriate notice.Also, we shall remedy the Respondent's unilateralabandonment of the last step of the grievance pro-cedure by ordering it to process the nine hiatusgrievances through "initial arbitration." In accordwith the analysis set forth in section III,C, above,however, it would be inappropriate to remedy theRespondent's repudiation of its contractual commit-ment to arbitrate by ordering arbitration of the ninehiatus grievances unless that commitment extendsunder Nolde to those particular grievances.8Nolde provides a rule of construction for deter-mining whether an agreement to arbitrate con-tained in a collective-bargaining contract extends todisputes arising after the contract expires. UnderNolde, the parties are bound to arbitrate such dis-putes if they are over rights "arising under" the ex-pired contract, and the contract does not negateexpressly or by clear implication the presumptionfavoring postexpiration arbitration of such disputes.We have held that the presumption favoring sur-vival of the arbitration commitment had not beennegated here. Accordingly, whether the nine hiatusgrievances are arbitrable under Nolde turns onwhether they "arise under" the expired agreements.We acicnowlege that NoIde contains languagewith a broader sweep than its narrow holding thata claim to severance pay arguably accruable underthe contract is arbitrable even though the plantclosed after the contract expired. We conclude,however, in agreement with the circuit courts thathave addressed the issue, that a dispute based on6 That the Respondent also stated that the subject matter was not arbi-trable in refusing to arbitrate one of the nine hiatus grievances is not suf-ficient to undermine our finding as to the Respondent's overall conduct7 we emphasize that, in so concluding, we do not depart from the longline of Board cases holding that the mere refusal to arbitrate a particulargrievance or class of grievances is not a violation of the Act See, e g.,GAF Corp., 265 NLRB 1361, 1364-1365 (1982), Whiting Roll Up DoorMfg. Corp, 257 NLRB 734, 734 fn. 2 (1981), Central Rufina, 161 NLRB696, 700 (1966), Central Illinois Public Service Co., 139 NLRB 1407, 1418(1962); United Telephone Co of the West, 112 NLRB 779, 781 (1955); Tex-tron Puerto Rico, 107 NLRB 583 (1953) We will continue to consider thefacts of each case and find no violation where the contract may havebeen breached but the conduct complained of does not amount to awholesale repudiation of a contractual commitment to arbitrate8 The Board is empowered under its authority to remedy unfair laborpractices to construe and give effect to contractual obligations NLRB vStrong Roofing Co, 393 U S. 357 (1969)postexpiration events "arises under" the contractwithin the meaning of Nolde only if it concernscontract rights capable of accruing or vesting tosome degree during the life of the contract and rip-ening or remaining enforceable after the contractexpires. See Teamsters v. C.R.S.T, 795 F.2d 1400,1403-1404 (8th Cir. 1986) (right to be dischargedfor cause does not "arise under" expired agree-ment); Garment Workers Local 589 v. Kellwood Co.,592 F.2d 1008 (8th Cir. 1979) (scope of employer'sobligation under expired contract to "maintain"pension benefits "in effect" arbitrable under Nolde).See also Joint Executive Board of Las Vegas v. RoyalCenter, Inc., 119 LRRM 2958, 2961 (9th Cir. 1985)(clause requiring sale of business to be conditionedon predecessor's assumption of contract "arisesunder" contract to preserve intent of parties thatthe clause be of some value to the union); Nibbs v.Felix, 726 F.2d 102, 104 (3d Cir. 1984) (disputeover failure to promote "arises under" expired con-tract only if eligibility list structured or preparedunder that contract); Federated Metals Corp. v.Steelworkers, 648 F.2d 856 (3d Cir. 1981) (whetherexpired pension plan allowed years of service aftercontract expiration to be counted in determiningeligibility upon plant closing arbitrable underNolde); Teamsters Local 807 v. Brinks, Inc., 744F.2d 283, 286 (2d Cir. 1984) (dispute over postex-piration withdrawal of recognition did not "ariseunder" expired contracts; nothing in contractscould be construed to cover status of representa-tive after expiration). See generally AT&T Technol-ogies v. Communications Workers, 121 LRRM 3329(Apr. 7, 1986) (anaylsis extended beyond arbitra-tion clause to interpretation of contract right in-voked in determining arbitrability).9The nine hiatus grievances in this case have beendescribed above at footnote 2. The asserted con-tract rights relied on in those grievances are as fol-lows: the right to safe working conditions; the re-quirement that overtime be evenly distributed; theright to be disciplined only for proper and legiti-mate reasons; the prohibition on invidious discrimi-nation; the entitlement to extra pay for shiftchanges on short notice; the entitlement to higher9 As noted above, American Sink Top, 242 NLRB 408, concerned agrievance arguably relating to events that occurred in part before thecontract expired Nolde states that "it could not be seriously contended"that contract expiration would terminate the contractual obligation to ar-bitrate disputes based on preexpiration events 430 US. at 251. To theextent, however, that American Sink Top can be read to hold that themere invocation of any term of the expired contract triggers the posies-piration duty to arbitrate under Nolde, we do not adhere to it.This is the point on which we differ with our dissenting colleague,Member Johansen In our view, the position of his dissent rests on anoverly broad reading of Nolde, and we note that that position la inconsist-ent with the way Nolde has generally been read by the lower ,courts, asthe cases cited above demonstrate INDIANA & MICHIGAN ELECTRIC CO.61pay if temporarily assigned above classification;and the entitlement to living expenses while awayfrom headquarters overnight.10We have examined the pertinent contract provi-sions and conclude that the rights invoked in eachgrievance do not "arise under" the expired con-tracts within the meaning of Noide. All of the ninegrievances were triggered by events or conductthat occurred after the expiration of the contracts.None of the rights invoked were worked for or ac-cumulated over time, and there is no other indica-tion that the parties contemplated that such rightscould ripen or remain enforceable even after thecontracts expired. Teamsters v. C.R.S.T., supra. Wetherefore conclude that, in the circumstances here,the Respondent had no contractual obligation toarbitrate any of the nine hiatus grievances." Ac-cordingly, we shall not order the processing ofthose particular grievances to arbitration here.ORDERThe National Labor Relations Board orders thatthe Respondent, Indiana and Michigan ElectricCompany, Fort Wayne, Indiana, its officers, agents,successors, and assigns, shall1. Cease and desist from(a)Refusing to bargain collectively, within themeaning of the Act, with Local Union No. 1392,International Brotherhood of Electrical Workers,AFL-CIO, as the exclusive bargaining representa-tive of its employees in the appropriate units, byunilaterally repudiating the arbitration provisions ofthe 1976-1978 South Bend, Marion-Muncie, FortWayne, and General Office collective-bargainingagreements.(b)Refusing to bargain collectively with LocalUnion No. 1392, International Brotherhood ofElectrical Workers, AFL-CIO, by unilaterallyabandoning the "initial arbitration" procedure inthe 1976-1978 South Bend, Marion-Muncie, FortWayne, and General Office collective-bargainingagreements, after those agreements expired.(0 In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.'• See Fort Wayne agreement, arts II, VI, and VII, Marion-Muncieagreement, arts. II, VI, XIX, and XXII; South Bend agreement art. VI,sec. 5. The Respondent does not contend to the Board that any of thegrievances concern nonarbitrable subject matter None of the grievancesat issue were filed under the General Office contract.II Whether the conduct complained of in the nine hiatus grievancesconstituted unlawful unilateral changes in terms or conditions of employ-ment is not before us because no such violation was alleged(a)On the Union's request, process the ninegrievances at issue in this proceeding through "ini-tial arbitration" as defined in the 1976-1978 collec-tive-bargaining agreements.(b)Post at its facilities in Fort Wayne, Marion,Muncie, South Bend, Elkhart, Berne, Bluffton,Kendallville, Butler, and Ligonier, Indiana, and itsfacilities in Benton Harbor and Buchanan, Michi-gan, copies of the attached notice marked "Appen-dix."12 Copies of the notice, on forms provided bythe Regional Director for Region 25, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that the remainder ofthe complaint is dismissed.CHAIRMAN DOTSON, dissenting in part.I join my colleagues in the majority with respectto the analysis of all arbitration issues presented. Idissent, however, from their failure to apply thesame analysis to contractual grievance procedures.Although I would adhere to the rule that an em-ployer has an obligation at all times under Section8(d) of the Act to meet and to confer with a bar-gaining representative about employee grievances,'I would hold that the postexpiration duty to followcontractual grievance procedures generally sur-vives only as an adjunct of the limited postexpira-tion duty to arbitrate grievances which involverights "arising under" the expired contract andwhich are subject to postexpiration arbitration bythe terms of the contract. Consequently, I wouldfind that the Respondent violated Section 8(a)(5)with respect to the parties' contractual "initial arbi-tration" grievance only insofar as its blanket repu-diation of postexpiration action comprehendedissues which it would have to take to arbitration.Section 8(d) explicitly requires the parties in acollective-bargaining relationship to "meet at rea-sonable times and confer in good faith with respectto wages, hours, and other terms and conditions of12 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"See, e g., Pennsylvania Telephone Guild (Bell Telephone), 277 NLRB105 (1985), Storall Mfg Co., 275 NLRB 220 (1985). 62DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDemployment." Beyond this general mandate, theAct affords broad discretion to the parties. It doesnot specify how, when, or where they must meetand confer concerning contracts or individualgrievances, nor does it require agreement to specif-ic proposals.As a general rule, the Act also obligates an em-ployer to bargain with its employees' exclusive rep-resentative following contract expiration before theemployer may depart from established terms andconditions of employment which are mandatorybargaining subjects. Individual grievances and thegrievance process are mandatory subjects of bar-gaining. Bethlehem Steel Co., 136 NLRB 1500(1962), enfd. in relevant part 320 Fld 615 (3d Cir.1963). The arbitration process is also a mandatorysubject of bargaining. U.S. Gypsum Co., 94 NLRB112 (1951), enfd. in relevant part 206 F.2d 410 (5thCir. 1953). In spite of the general rule of postexpir-ation survival, the Board has recognized exceptionsfor contract terms governing the relationship be-tween an employer and the labor organization rep-resenting its employees. In Bay Area Sealers, 251NLRB 89 (1980), enfd. as modified on othergrounds 665 F.2d 970 (9th Cir. 1982), the Boardstated (251 NLRB at 90):Although an employer's contractual obliga-tions cease with the expiration of the contract,those terms and conditions established by thecontract and governing the employer-employ-ee, as opposed to the employer-union, relation-ship survive the contract and present the em-ployer with a continuing obligation to applythose terms and conditions unless the employergives timely notice of its intention to modify acondition of employment and the union fails totimely request bargaining, or impasse isreached during bargaining over the proposedchange.Consistent with the distinction drawn in BayArea Sealers,2 the Board has held that there is nogeneral statutory postexpiration duty to followcontract procedures ordering the employer-unionrelationship with respect to such mandatory bar-gaining subjects as union-security, dues checkoff,32 Although the majority questions the validity of my reliance on thedistinction drawn in Bay Area Sealers, I note that neither the D C Circuitopinion cited, Southwestern Steel & Supply v NLRB, 806 F 2d 1111(1986), nor an earlier Ninth Circuit opinion, NLRB v Southwest SecurityEquipment Corp., 736 F.2d 1332 (1984), expressly rejected this test for de-fining exceptions to the general rule of postexpiratton survival of manda-tory terms and conditions of employment Each court merely rejected anemployer's attempt to justify an exception for hiring hall procedures bydefining them as essentially governing employer-union relations3 Bethlehem Steel Co., supraand arbitration.4 I would hold the same for thecontractual grievance process.There are a wide variety of grievance proce-dures established by collective-bargaining agree-ments to allow the parties to resolve disputes overcontract interpretation. As with arbitration, theseprocedures involve the surrender by each party ofa part of the full range of bargaining flexibility per-mitted under Section 8(d). Although substantiveemployee rights are determined through the griev-ance procedure, the procedure itself essentiallygoverns the union-employer relationship. The par-ties must adhere to that procedure during the con-tract but, in accord with Bay Area Sealers, not aftercontract expiration. Furthermore, if the balancingof statutory bargaining rights against the nationalpolicy encouraging voluntary dispute resolutionsystems has led the Board here to conclude thatonly a limited postcontractual duty to arbitrateexists, then the same conclusion would seem tofollow with respect to a contractual grievance pro-cedure.Postexpiration change in the , grievance proce-dure does not per se undermine a union's represent-ative status. In this case, for instance, there hasbeen no showing whatsoever that elimination of"initial arbitration" from multistep grievance dis-cussions had any adverse impact on the ability ofthe Union to represent its grievants. Indeed, thepossibility exists that in some instances eliminationof a postexpiration duty to follow the contractualgrievance procedure will permit a union represent-ative to pursue grievances that would have beentime-barred or to discuss matters expressly ex-cluded from grievance consideration under thecontract.In addition, there are statutory limits on the kindof postcontractual change which may occur. Anemployer may refuse to follow a contractual griev-ance procedure but it must bargain with a unionabout any alternative to be used. There may alsobe certain aspects of a contractual grievance proce-dure which are so intertwined with substantive em-ployee rights that they must be honored even aftercontract expiration.3 This case does not involvesuch a situation. The Respondent here fulfilled itsstatutory grievance bargaining obligation by adher-ing to all contractual procedures but the finalprearbitral step of "initial arbitration." I see no stat-utory basis for requiring the Respondent to adhereto this specific manner of discussing all postexpira-4 Hilton-Davis Chemical Ca, 185 NLRB 241 (1970)5 See, e g, Axelson, Inc , 234NLRB 414 (1978), enfd 599 F 26 91 (5thCir. 1979) INDIANA & MICHIGAN ELECTRIC CO.63tion grievances in order to meet its bargaining obli-gation.Finally, it does not seem to make a great deal ofcommon sense to me for the Board to exercise itsauthority in an effort to preserve a "headless horse-man." We have here reaffirmed that only a limitedpostexpiration duty to arbitrate exists. Why thenrequire preservation of the precise form of a griev-ance procedure which the parties in all likelihoodnegotiated in express contemplation of the ultimateavailability of arbitration? Wherever the possibilityof arbitration has ceased to exist, the better way forthe Board to fulfill its statutory duty to encouragemeaningful collective bargaining during a contracthiatus would be to permit greater spontaneity andflexibility in grievance negotiations rather than toinsist upon rigid adherence to an expired and trun-cated contractual dispute resolution system.For the foregoing reasons, I would overruleBoard precedent6 and hold that the postexpirationduty to follow the contractual grievance proceduregenerally exists only to the extent of a parallelpostexpiration duty to arbitrate grievances "arisingunder" the contract. According to this view, theRespondent's blanket repudiation of "initial arbitra-tion" was unlawfully overbroad but it had no obli-gation to follow the "initial arbitration" process forany of the nine postcontractual grievances specifi-cally at issue.MEMBER JOHANSEN, concurring and dissenting inpart.I agree that the Respondent violated Section8(a)(5) of the Act by unilaterally abandoning partof the grievance procedure after the contracts ex-pired. I also concur in my colleagues' conclusionthat the Respondent violated Section 8(a)(5) of theAct by repudiating arbitration after the contractsexpired.I dissent, however, from my colleagues' conclu-sion in the Remedy section that the Respondentshould not be ordered to arbitrate the nine hiatusgrievances. The Court in NoIde Bros. V. BakeryWorkers Local 358, 410 U.S. 243 (1977), did notrely on the accruability of the right asserted in con-cluding that the severance pay dispute was arbitra-6 E g., Bethlehem Steel, supra Contrary to the majonty's contention, Ido not infer from Bay Area Sealers "an intent sub silentio to overrule"this precedent The majority correctly observes that the Board was notconsidering the issue of postexpiration changes in a grievance procedurein Bay Area Sealers, Consequently, I would infer neither an intent tooverrule 'nor to reaffirm Bethlehem Steel in Bay Area Sealers The employ-er-employee/employer-union distinction articulated in Bay Area Sealers,notwithstanding its arguable classification as dictum, stands as precedentwhich neither the Board nor the courts have repudiated Applying thisprecedent in the context of statutory considerations I have reviewed inthis opinion, I would overrule Bethlehem Steel as indicatedble. Rather, it found that the dispute arose underthe expired contract because it "hinge[d] on the in-terpretation ultimately given the contract clause..holding as follows (430 U.S. at 255):In short, where the dispute is over a provisionof the expired agreement, the presumptions fa-voring arbitrability must be negated expresslyor by clear implication.Specific contract rights were invoked by each ofthe nine grievances. In my view, therefore, thegrievance disputes were over provisions of the ex-pired contracts and thus "arose under" the con-tracts within the meaning of Nolde. Further evalua-tion of the extent of the contract rights invoked en-croaches on the merits of the dispute, an area re-served for the arbitrator.I agree that the presumption favoring arbitrabi-lity of postexpiration disputes has not been rebuttedhere. Accordingly, I would order the Respondentto arbitrate, on request, each of the nine hiatusgrievances.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with LocalUnion No. 1392, International Brotherhood ofElectrical Workers, AFL-CIO as the exclusiverepresentative of the employees in the appropriatebargaining units by generally repudiating any obli-gation to arbitrate grievances arising after contractexpiration and by refusing to fully comply with thegrievance procedure, including "initial arbitration,"established in the 1976-1978 collective-bargainingagreements, after those agreements expired anduntil the 1979-1981 agreements took effect.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on the Union's request, processthrough "initial arbitration" any grievances arisingafter the 1976-1978 contracts expired and beforethe 1979-1981 contracts were entered into.INDIANA AND MICHIGAN ELECTRICCOMPANY 64DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDJ. Frederick Gatzke, Esq., for the General Counsel.Gary L. Lieber, Esq., of Washington, D.C., for Respond-ent.Robert D. Kurnick, Esq., of Washington, D.C., for theCharging Party.DECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge. Thisproceeding was heard before me on December 18, 1980,pursuant to a charge filed on January 22, 1979, and acomplaint issued on March 13, 1980, and amended onApril 29, 1980. The issue presented is whether Respond-ent Indiana and Michigan Electric Company violatedSection 8(a)(5) and (1) of the National Labor RelationsAct, as amended (the Act), by unilaterally modifyingthrough abandonment and refusing to follow certain por-tions of the grievance-arbitration procedures set forth incertain collective-bargaining agreements between Re-spondent and Local Union No. 1392, InternationalBrotherhood of Electrical Workers, AFL-CIO (theUnion). The conduct attacked in the complaint was di-rected toward grievances filed, and relating to eventsthat occurred after the termination dates set forth in theduration clauses of such bargaining agreements, andbefore the effective dates set forth in the duration clausesof the parties' subsequent bargaining agreements.On the basis of the entire record, including the de-meanor of the one witness who testified before me, andafter due consideration of the briefs filed by Respondent,the Union, and the General Counsel, I make the follow-ingFINDINGS OF FACTI. JURISDICTIONRespondent is an Indiana corporation that maintains itsprincipal office and place of business in Fort Wayne, In-diana. Respondent also maintains other facilities in Indi-ana and Michigan. Respondent is engaged at such facili-ties in the production, sale, and transmission of electricalenergy as a public utility. During the 12 months preced-ing the issuance of the complaint, a representativeperiod, Respondent's gross revenues exceeded $250,000;and Respondent purchased and received, at its Indianafacilities, products, goods, and materials valued in excessof $50,000 directly from points outside Indiana. I findthat as Respondent admits Respondent is engaged incommerce within the meaning of the Act, and that asser-tion of jurisdiction over its operations will effectuate thepolicies of the Act.The Union is a labor organization within the meaningof the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundOn various dates between 1952 and 1971, the Union orits predecessors were certified by the Board as the exclu-sive representatives of three admittedly appropriate sepa-rate units of Respondent's employees. Regarding a fourthadmittedly appropriate unit, the Union has been the rec-ognized representative since 1934. These units are specif-ically described infra in Conclusion of Law 3. For con-venience, they will be referred to as the Marion-Muncieunit, the South Bend unit, the Fort Wayne unit, and theGeneral Office unit. The Union negotiates a separate bar-gaining agreement for each unit.The 1976-1978 collective-bargaining agreement withrespect to the South Bend unit stated:Period of ContractExcept as herein otherwise expressly provided,all of the provisions of the Agreement shall be infull force and effect beginning March 4, 1976, andshall continue in full force and effect until Mid-night, October 31, 1978, and thereafter for successiveone year periods unless one of the parties hereto onor before the sixtieth (60) day preceding November1, 1978, or November 1st of any successive yearshall notify the other party hereto in writing of itsdesire to modify or terminate the same. [Emphasisadded.]The 1976-1978 contract with respect to the Marion-Muncie unit contained the following provision:TermThe Agreement shall be in full force and effectbeginning March I, 1976, and shall continue in fullforce and effect until midnight, November 30, 1978,and thereafter for successive one-year periods unlesseither party hereto shall notify the other party inwriting at least sixty (60) days prior to November30, 1978, or sixty (60) days prior to the anniversarydate in any subsequent year this Agreement is ineffect, of its desire to modify or terminate theagreement. [Emphasis added.]The 1976-1978 contract with respect to the FortWayne unit contained the following provision:Period of ContractThis agreement shall take effect March 3, 1976,for a fixed period ending midnight, December 1.5,1978, and shall continue in full force and effectfrom year to year thereafter unless written notice isgiven by either party hereto to the other on orbefore sixty (60) days prior to the termination of thefixed period or any subsequent annual expirationdate requesting that this Agreement be amended orcanceled. . . . [Emphasis added.]The 1976-1978 contract with respect to the GeneralOffice unit contained the following provision:Period of ContractExcept as herein otherwise expressly provided,this Agreement shall be in full force and effect be-ginning March 4, 1976, and shall continue in fullforce and effect until midnight, December 31, 1978,and thereafter for successive one (1) year periods INDIANA & MICHIGAN ELECTRIC CO.65unless either party hereto shall notify the otherparty in writing at least sixty (60) days prior to theanniversary date in subsequent years this Agreementis in effect of its desire to modify or terminate theAgreement, in either of which events this Agree-ment shall terminate on the anniversary date follow-ing such notice. In the event of termination of thisAgreement as herein provided, it shall cease to havebinding effect, and the terms and conditions setforth herein may be altered, modified, or terminatedwithout further notice. [Emphasis added.]Regarding each of these four units, the 1971-1973,1974-1975, and 1979-1981 contracts contained the sameduration language (except for the italicized dates) as thequoted 1976-1978 language applicable to that unit.With respect to each of these contracts except the1979-1981 contracts (which at the time of the hearinghad not yet reached their earliest possible terminationdate), one of the parties gave a 60-day notice on the ear-liest date permitted by the relevant duration clause. The1973-1975 contracts became effective with the termina-tion of the 1971-1973 contracts, but there were gaps,varying in length from 2 months (General Office) to 4months (South Bend), between the termination of the1973-1975 contracts and the effective dates of the 1976-1978 contracts. During this hiatus, the Union engaged ina strike primarily because of Respondent's refusal to re-lease the employee members of the Union's bargainingcommittee from work, while at the same time refusing tomeet with the committee outside of working hours.' TheUnion's economic demands were a contributing factor.In January 1976, after all the 1973-1975 contracts hadexpired and before new 1976-1978 contracts had beenagreed to, Personnel Director W. Hugh Willmore statedduring negotiations at South Bend that Respondentwould not agree to arbitrate grievances that arose afterthe contractual expiration date. Union Representative E.J. Bailey stated that it was the Union's position that allthe terms and conditions in previous agreement wouldcontinue as they were.2By letter dated August 18, 1978, Union Business Man-ager Alan Goddard advised Labor Relations SupervisorNorman C Hitzeman that "According to the terms ofthe present Working Agreements," the Union was re-questing meetings to modify all four contracts. By letterdated August 29, 1978, Hitzeman replied:We hereby acknowledge receipt of your letter ofAugust 18, 1978, notifying us of your desire tomodify the present collective bargaining agreementThe Board found in May 1977 and April 1978 that similar conductby Respondent in the fall of 1975 violated Sec 8(a)(5) and (1) of the ActIndiana & Michigan Electric Co, 229 NLRB 576 (1977), 235 NLRB 1128(1978), enfd 599 F.2d 185 (7th Cir. 1979), cert. denied 444 U.S 1014(1980) Union Business Agent Alan Goddard testified about Respondent's1976 conduct, and said an administrative law Judge found that the casewas moot because the Board's decision in the case had already been en-forced by the Court of Appeals for the Seventh Circuit and was on itsway to the Supreme Court. I have made no effort to track down the caseinvolving Respondent's 1976 conduct2 The Union's brief states that this statement was made during negotia-tions regarding the South Bend unit. Concerning this, the transcriptstanding alone is uncleardated March 5, 1976 [covering the] South Bend[unit]. Further, we acknowledge that the presentcollective bargaining agreement will terminate eff-fective October 31, 1978, in the event of failure toreach agreement by that date.The Indiana & Michigan Electric Company alsodesired to terminate the collective bargaining agree-ment, Retirement Plan agreement, Group Life In-surance agreement, Medical agreement, Long TermDisability agreement and any side agreements orunderstandings and agreements between the Compa-ny and the Union. You are hereby notified of thisdesire in accordance with Title 1, Section 8(d) ofthe National Labor Relations Act as amended andfurther in accordance with [the "Period of Con-tract" clause] of the present collective bargainingagreement.I would suggest an initial meeting on Thursday,September 28, 1978 at 1:30 p.m. to commence suchnegotiations. If the date is acceptable, please let meknow and arrangements will be made for a meetingplace.Thereafter, Hitzeman sent a September 25, 1978 letterto Goddard with respect to the Marion-Muncie unit, andOctober 5, 1978 letters to Goddard with respect to theFort Wayne and General Office units respectively. Theseletters were substantially the same as the South Bendletter, except that they proposed different dates for aninitial negotiating meeting and recited as the 1978 dateon which the existing agreement would terminate in theevent of failure to reach agreement by that date, Novem-ber 30, December 15 and 31, respectively.On October 18, 1978, during the negotiations in SouthBend, Willmore gave a 45-minute speech about the statusof negotiations. About two-thirds of the way through hisspeech, he stated that should the contract expire, Re-spondent would not agree to arbitrate grievances thatarose after the contractual expiration date and would notcollect dues from the union members. After Willmorehad finished his speech, the 'Union caucused. Then, theUnion told Respondent that the parties were there forthe purpose of negotiating a new agreement; that becauseof the Union's desire to reach a new agreement, theUnion did not feel that Respondent's "paranoia" wasnecessary; that the Union did not feel it was appropriateto waste time making, hearing, or responding to threats;and that the parties should spend their time dealing withthe business at hand, which was to negotiate a newagreement.All four of the contracts expired and Respondent andthe Union did not agree to extend the expired agree-ments. Although new contracts effective until late 1981were eventually executed with respect to all four units,they were not effective until early November 1979.B. No-Strike and Grievance-Arbitration Provisions inthe 1976-1978 AgreementsAll four of the 1976-1978 agreements contained no-strike clauses. The Marion-Muncie contract provided, inpart, "It is the mutual desire of both parties hereto to 66DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDprovide for uninterrupted and continuous service; there-fore . . . . The Union agrees that while this Contract isin effect none of its members will . . . participate in anystrike."3 Further, the preamble to this contract recited,inter alia, "The parties hereto have reached an agree-ment through collective-bargaining for the purpose of fa-cilitating the peaceful adjustment of differences that mayarise from time to time, and for the purpose of promot-ing harmony and efficiency to the end that the employ-ees, the Company and the general public may mutuallybenefit. The parties hereto contract and agree with eachas follows." The South Bend and General Office con-tracts read, in part, "Inasmuch as a grievance and arbi-tration procedure has been agreed upon, there shall beno strikes . . . during the life of this agreement or exten-sion thereof. Violation of this provision by any employeewill be immediate and complete cause for discharge."The Fort Wayne contract provided, in part, "It is ex-pressly understood and agreed that the services to beperformed by the employees covered by this Agreementpertain to and are essential to the operation of a publicutility and to the welfare of the public dependent there-on, and in consideration thereof and of the covenantsand conditions herein by the Company to be kept andperformed (a) [the Union agrees] that the employees cov-ered by this agreement, or any of them WILL NOT becalled upon or permitted to cease or abstain from thecontinuous performance of the duties pertaining to thepositions held by them with the Company IN ACCORDWITH THE TERMS OF THIS AGREEMENT. . . and (c) theparties hereto agree that any differences which may arisebetween them regarding the interpretation or applicationof any provision of this Agreement shall be settled in themanner hereafter provided." Further, the preamble tothis contract read, in part, "For the purpose of facilitat-ing the peaceful adjustment of differences that may arisefrom time to time, to promote harmony and efficiency tothe end that the Company, and the Local Union and thegeneral public may mutually benefit, the parties heretocontract and agree with each other as follows. . . ."Prior contracts covering the foregoing respective unitscontained the same respective language.During the negotiations that let up to the 1979-4981cOntracts, the Union never considered striking, nevertold Respondent that the Union had the right to strike,and at one time informed Respondent that the Union hadno intention of going on strike.All four of the 1976-1978 contracts contained a griev-ance procedure that consisted of four steps prior to "ini-tial arbitration" (see infra) and afforded the Union andthe right to require Respondent to submit certain gnev-ances to arbitration. The Marion-Munice contract con-tained the following language:Section 1.a. Should differences arise between the Companyand the Union involving the interpretation and ap-plication of the terms of this agreement an earnesteffort shall be made immediately to settle such dif-ferences in the following manner:3 The contract contained no union-security clauseSection 2.a. In the event of failure to satisfactorily settle oradjust any grievance involving the interpretationand applicaton of the terms of this Agreement ac-cording to the foregoing procedure . . . such arbi-trable grievance may be submitted to arbitration inthe following manner:The South Bend contract contained the following lan-guage (emphasis added):Section 1(a): Should any dispute or disagreementarise between an employee and the Company,except as provided in [the no-strike clause], such dis-pute or disagreement shall constitute a grievanceand be disposed of in the following manner:Section 3(a): In the event of failure to satisfactori-ly settle or adjust any grievance involving an alle-gation of a violation of a term or terms of thisAgreement according to the foregoing procedure,. . . such arbitrable grievance may be submitted toarbitration in the following manner:Section 1(a) of the Fort Wayne grievance-arbitrationarticle was the same as section 1(a) of the South Bendgrievance-arbitration article, except that the italicizedlanguage was omitted. Section 1(a) the General Officegrievance-arbitration article was the same as Section 1(a)of the South Bend grievance-arbitration article, exceptthat before the italicized language appeared the words"involving aji allegation of a violation of a term or termsof this Agreement." Section 3(a) of the Fort Wayne andGeneral Office grievance-arbitration articles was thesame as section 3(a) of the South Bend grievance-arbitra-tion article, except that the Fort Wayne contract con-tained the words "by either the Union or the Company"after the word "arbitration."All but the Marion-Muncie contract contained the fol-lowing language:The initial arbitrators [see infra] or the sole arbi-trator shall have no authority to (1) add to, detractfrom, or in any way modify the terms of this agree-ment; or (2) pass upon any question involving regu-lar wage rate schedules with the exception of newor changed jobs. . . .4The Marion-Muncie contract withheld from the arbitra-tors the authority "to add to, detract from or in any waymodify (1) the terms of this agreement or (2) any wagerate schedule. . . with the exception of new or changedjobs" (see supra fn. 4).All four contracts contained the following language:4 At this point, each contract defines "new or changed jobs" by refer-ring to a provision much the same as the Fort Wayne provision quotedinfra fn 9 INDIANA & MICHIGAN ELECTRIC CO.67Notwithstanding the provisions of [sec. 2(a) ofthe Marion-Munci grievance-arbitration clause, orsec. 3(a) of such clauses in the other contracts]:Grievances which do not involve interpretations orapplications of a specific term or terms of thisAgreement. . . shall not be arbitrable.This last-quoted clause does not appear in the 1971-1973 or 1973-1975 Marion-Muncie contracts. Otherwise,the prior contracts had contained virtually the samegrievance-arbitration provisions quoted above.The contracts effective between 1971 and 1978 all con-tained under the heading "arbitration Procedure andRights of Arbitration," a provision that within 10 daysafter Respondent had received written notice from theUnion of a desire to arbitrate, each party was to select an"arbitrator" to be paid by it. If these "initial arbitrators"could not agree in writing on the grievance so referredto them, "then they shall choose a wholly disinterestedperson to act as a sole arbitrator who shall have the au-thority to make the final decision and the two initial arbi-trators shall be discharged as arbitrators." The "sole arbi-trator's" compensation and expenses were to be borneequally by Respondent and the Union.C. Respondent's Abandonment of "Initial Arbitration"and ArbitrationA letter from Willmore to Goddard dated November3, 1978, regarding the South Bend unit, stated in part:On October 31, 1978, the current agreement be-tween the Company and [the Union] expired. Nego-tiations for a new agreement have not been success-ful and thus there is presently no agreement ineffect for this Bargaining Unit.Additionally, since the termination of the con-tract on October 31, 1978 no longer affords theCompany the protection provided by [the no-strikeclause] of that Agreement, you are hereby advisedthat [the clause providing for initial arbitration andarbitration] will not be applied during the timeperiod we are without an agreement.Similat letters dated December 4 and 18, 1978, andJanuary 2, 1979, were sent by Willmore with respect tothe Marion-Muncie, Fort Wayne, and General Officeunits respectively. The Union did not write Respondentany letters in reply to the foregoing. On January 22,1979, the Union filed its charge herein, alleging that Re-spondent had violated the Act by, inter alia, "refusing toarbitrate grievances." There is no evidence that beforethat date, Respondent had refused to arbitrate any par-ticular grievances. Goddard credibly testified that thischarge was the Union's reply to the foregoing letters.D. Grievances Respondent Refused to ProcessThrough Later Stages of Grievance-ArbitrationProcedureOn various dates between January 1979 and March1979, employees in the Marion-Muncie, South Bend, andFort Wayne units filed grievances based in whole or inpart on conduct that was allegedly inconsistent withspecified clauses in the 1976-1978 agreement coveringthe unit in question. In each case, the conduct in ques-tion took place after the expiration date set forth in the1976-1978 agreement with respect to the relevant unit.No contention is made, and I perceive no basis for sucha contention, that the merits of any of these grievanceswould have been affected by whether the conduct com-plained of had been engaged in before the 1976-1978contracts had expired or after the effective dates of theNovember 1979 contracts. With the possible exception ofa grievance filed by Fort Wayne meter readers on March26, 1979 ( see infra, part II,C,3,b and fn. 24), there is nocontention or evidence that any proposal ever made byeither party during negotiations, if accepted by the other,would have affected the merits of any of these griev-ances, regardless of when the complained-of conduct oc-curred. No contention is made that the procedure fol-lowed by the Union as to such grievances was in anyway inconsistent with the 1976-1978 contracts. All thesegrievances were processed through the fourth step of thegrievance procedure, and at that stage were wholly orpartly rejected by management. Regarding each of thesegrievances, Respondent asked the Union, during thethird or fourth step of the grievance procedure, whichcontract provisions the Union was relying on, and theUnion specified such provisions.5Concerning each of these grievances, after the issuanceof management's fourth-step response, Union BusinessManager Goddard sent Labor Relations Supervisor Hit-zeman a letter that specified the docket number or num-bers of the grievance and read as follows:We received an unsatisfactory answer in thefourth step, to the grievance of [grievant's name,department, and facility location].Therefore, according to the terms of the Work-ing Agreement between the Company and theUnion, we are requesting initial arbitration to settlethis dispute.I will act as initial arbitrator for the Union.Please have the Company arbitrator contact mein regard to this grievance.In response to each of these letters, Personnel DirectorWillmore sent a letter that read as follows:Your letter . . . requests advancing the above-referenced grievance to initial arbitration.It continues to be the Company's position that itwill not arbitrate grievances relating to alleged vio-5 Regarding most of the grievances, the record specifically shows thatthe Union told management which contract clauses were being relied on.From Goddard's credible testimony that as to each grievance Respondentasked for such information, I infer that it was given as to each grievance 68DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlations of the contract which occurred during acontractual hiatus.As set forth in greater detail infra part II,C,3,b, one ofthese grievances, filed by a group of meter readers in theFort Wayne unit, contended that for safety reasons, eachmeter reader should be assigned a particular route, ratherthan being rotated among routes as Respondent was thenrequiring them to do. Willmore's July 1979 letter in con-nection with this grievance went on to state, "Signifi-cantly, even if the expired contract were still in effect, oralternatively even if a new contract consistent with theCompany's offer, dated December 14, 1978, were ineffect, this grievance would not be arbitrable due to itssubject matter."Before Goddard requested "initial arbitration" of anyof these grievances, Respondent proposed the eliminationof the provisions for "initial arbitration" in all four con-tracts. These provisions, which had appeared in the1971-1973 contracts and in the two succeeding sets ofcontracts (1973-1975 and 1976-1978), had initially beenproposed by Respondent. They did not appear in the1979-1981 contracts, whose grievance-arbitration clausesare otherwise much the same as those in the respectivecontracts that preceded them.6 The foregoing evidenceaside, there is no evidence what position the Union tookwith respect to the elimination of "initial arbitration," orwhen such elimination was agreed to.The grievances about which the Union requested "ini-tial arbitration" and Respondent refused are summarizedbelow.1. Marion-Muncie grievancesa. McCormick's grievance about his suspension forabsenteeism (Grievance MU 78-13)On January 12, 1979, Mike McCormick, an employeein the Marion-Muncie unit, filed a grievance regardinghis 15-hour suspension on December 6 and 7, 1978, for"continued unauthorized and excessive absenteeism."The hand-printed entry on his step 2 grievance formstates, after "Nature of Grievance," "Artical [sic] XXIInon discrimination." Article XXII forbids discrimination"because of race, creed, color, sex, national origin, age,or handicap." This position was adhered to through atleast step 3 of the grievance procedure.Respondent's responses at steps 2, 3, and 4 indicatethat McCormick and/or the Union contended that hehad failed to come to work because his car broke down;that he had been unable to reach Respondent by tele-phone; and that other personnel in the department hadbeen absent at least as often as McCormick withoutbeing disciplined. Respondent rejected these contentionson the ground that McCormick could have given a tele-phone message to Respondent if he had made the effort,and that regarding the other employees' absences, Re-spondent had been given advance notice or they hadbeen excusable. Respondent's step 2 response stated that6 The most significant additional changes added in 1979 rendered unar-bitrable certain claims for benefits under the "Savings Plan" and "SickLeave and Layoff Allowance Plan" No such claims are Involved hereconcerning McCormick's discipline, "there was no viola-tion of the Working Agreement, therefore, your griev-ance is denied."During the fourth step of the grievance procedure,Union Representative Goddard informed Respondentthat the Union was contending that Respondent was vio-lating article II, the management-rights clause of the1976-1978 agreement; the Union did not rely on anyother portion of the agreement. More specifically, God-dard referred to the provision in that clause that Re-spondent had the right to discipline employees for"proper or legitimate reasons."b. McCormick's grievance about his suspension(Grievance MU 79-02)On March 1, 1979, McCormick filed a grievance re-garding his 5-day suspension on January 29, 1979, for im-proper job performance and sleeping on company time.His written grievance relied on articles II and XXII, themanagement-rights and nondiscrimination clauses of the1976-1978 agreement. Dunng the fourth-step grievancemeeting, the Union contended that such discipline violat-ed article II (which gives Respondent the right to "sus-pend [and] discipline. . . employees. . . for. . . properand legitimate reasons") on the ground that Respondentdid not have proper, legitimate reasons for the discipline.c. Evans' grievance for failure to receive overtime work(Grievance MU 79-03)On March 5, 1979, Marion-Muncie unit employee BillyR. Evans filed a grievance regarding Respondent's fail-ure to call him for overtime work on February 25, 1979.His grievance alleged that Respondent's action was a"Violation of Written Aggrement [sic] and past prac-tices." Respondent's second-step rejection of the griev-ance states, inter alia, "I. . . cannot find any violation ofthe working agreement." During subsequent discussions,Evans and/or the Union further alleged that the workingforeman on the job performed work belonging to a bar-gaining-unit employee.At the third step of the grievance procedure, Respond-ent rejected the grievance on the ground that the fore-man had "performed well within the scope of the letterof agreement to which you referred as well as past prac-tices [cf. infra fn. 8]. The work he performed was pre-dominantly regarding safety factors and to supervise ex-pedient restoration of customer's electric service. On sitesupervision as well as consultation with the EngineeringDepartment supervisor was justified because the cause ofthe outage was not easily identifiable" At the fourth-stepgrievance meeting, the Union alleged that Respondent'sconduct violated article V, section 9, of the 1976-1978agreement, which provides, in part, "Overtime shall, sofar as is practicable, be equitably distributed within thedepartment." Labor Relations Supervisor Hitzeman re-jected this grievance at the fourth step on the ground,inter alia, that the line supervisor who called out theforeman to the job thought that the problems on the jobrequired the foreman's "expertise," and that "calling outa supervisor under such conditions is not a departurefrom past practice." INDIANA & MICHIGAN ELECTRIC CO.69d. Keating's grievances in connection with his Tanner'sCreek assignment (Grievance MU 79-04)On January 30, 1979, Marion-Muncie employee Brad-ford Keating filed 13 grievances complaining of Re-spondent's alleged conduct on January 11, 1979, in con-nection with his assignment to work in Tanner's Creek,some distance from the location of his ordinary work as-signment, for at least a week. None of Keating's Januarygrievance forms stated that Respondent's conductbreached or was inconsistent with the 1976-1978 con-tract. Respondent's step 2 response stated that "some" ofthese points "must be considered not grievable," andspecified the grievance that Respondent "refused to at-tempt to settle grievances in a fair and equitablemanner," but did not specify any others.7The record as a whole indicates that Keating (wholived with his wife and five children) was complaining,inter alia, that Respondent had refused to permit him todrive to Tanner's Creek in his personal car; had refusedto provide him with an individual vehicle for this pur-pose and for his personal use while he was there; hadgiven him the Tanner's Creek assignment notwithstand-ing his protest with a reasonable excuse; had threatenedhim with discipline if he refused the assignment, but re-fused to outline what discipline he faced; had refused toagree to compensate him for "labor expenses acquired at[his] home due to [his] not being at [his] home because ofcompany business"; had refused to agree to pay for morethan three meals a day eaten by him while out of town,although he habitually ate four meals while at home; had"refused to make arrangements to complete the job inthe shortest possible time to shorten length of time crewrequired to stay away from home"; had refused to supplyhim with "entertainment money while out of town oncompany business"; and had "refused to allow reasonablephone calls home" (a grievance that Respondent rejectedon the basis of an alleged side agreement with the Unionthat allegedly was not part of the contract).8 Keating'sJanuary grievance also alleged that Respondent "haschanged my place to repprt to work. Which in reality isa headquarters change and they failed to negotiate thischange," and that Respondent had refused to permit himto drive back and forth eVery day between headquartersand Tanner's Creek on company time. At step 2, Re-spondent responded to these grievances partly as follows:[Alt any time you are sent away from headquartersto work . . . your normal reporting place ischanged for that particular job. This has alwaysbeen recognized and is provided for under ArticleXIX of the Working Agreement. This article wasnegotiated to cover this situation. the company7 The step 2 answer further stated, "You filed a grievance in the FirstStep, if you were not satisfied you can follow the procedure as outlinedin the working Agreement and continue it to its final conclusion."8 As previously noted, Labor Relations Supervisor Hitzeman's Septem-ber 25, 1978, response to the Union's request for meetings to modify theMarian-Muncie contract not only stated that the collective-bargainingagreement would terminate effective November 30, 1978, but also ex-pressed a desire to "terminate," inter alia "any side agreements or under-standings and agreements in accordance with" the "Period of Con-tract" clause in the bargaining ageementcannot negotiate a separate contract or a specific ar-ticle with you to cover a job that has been assignedto you. The Working Agreement is negotiated withthe Bargaining unit and applies to all persons repre-sented by it. This article has been in the WorkingAgreement since the IBEW started representing thecompany employees in 1953.....[I]t is quite inconceivable that anyone would sug-gest that a normal work day would consist of driv-ing to Tanners Creek, work eight hours, and thendrive back to Muncie each day for the entire week.This not only would be uneconomical, but wouldraise the question of how proficient you would beon the job. Again, Article XIX of the WorkingAgreement was negotiated to provide for your wel-fare under the conditions of this type of assignment.Article XIX of the 1976-1978 agreement provided asfollows:TRAVELING AND LIVING EXPENSESSection 1. When in the performance of Companywork, an employee is sent away from headquartersand is obliged to be away over night, the lodgingand meals for such employee will be furnished bythe Company.Section 2. If an employee, upon request of theCompany is transferred and it is necessary for himto move from his place of residence to the newplace of employment, the Company will defray themoving expenses of his household effects to thenew place of employment.In seeking to rebut at step 3 Respondent's step 2 rejec-tion of Keating's grievances regarding driving to andfrom Tanner's Creek daily, the alleged change in head-quarters, and "entertainment money," Keating assertedthat article XIX was designed for "one night or moving.Not days and nights or weeks." Further, Keating allegedthat concerning the Tanner's Creek assignment, "theCompany was demanding my time for 24 hours a day forfive days and was only willing to pay me for eight hoursa day for five days. . the Company by taking this pro-cedure violated Art. V Section 1 and la, Section 2b-2dand Section 5a and 5b" of the 1976-1978 agreement.These provisions call for employee work schedules ofnot more than 8 hours in any 24-hour period, requireovertime premium pay for all hours worked beyond suchlimitation, and require rest periods for employees whowork more than 16 hours during any 24-hour period.Keating's own step 4 contentions were essentially thesame as his step 3 contentions. However, during thefourth-step discussion, the Union relied only on articleXIX, section 1. Goddard credibly testified that the Unionfelt that if Respondent were to provide redress for thoseissues that were obviously covered by that article, theparties would be well on their way to addressing theothers, "so we concentrate our discussion in that meetingon that particular article."By memorandum dated June 18, 1979, Labor RelationsSupervisor Hitzeman issued a step 4 rejection of all of 70DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDKeating's grievances. Hitzeman stated that "Article II ofthe Working Agreement, which expired on November30, 1978, provided that in the exercise of its functions ofmanagement, the Company shall have the right to assignwork. . . . This would include the assignment of workon out-of-town assignments." Hitzeman further statedthat Keating's request for permission to use his personalcar on such work, for overtime pay, for negotiation of"headquarters change," for permission to drive betweenheadquarters and Tanner's Creek on company time, forlabor expenses acquired at his home due to not beingthere because of company business, for transportation(use of car) while on company business out of town, and"entertainment money" are "over and above what is re-quired" by article XIX, section 1, of the "WorkingAgreement," which Hitzeman described as "expired."2. South Bend grievance; Stone's grievancefollowing his transfer (Grievance TB-79-02)The divisions covered by the South Bend agreementinclude the South Bend division and the Twin Branchgenerating division. On January 24, 1979, employeeRalph 0. Stone, who at all material times was in theSouth Bend unit, filed a grievance contending that be-cause of the circumstances regarding his transfer fromthe South Bend division to the Twin Branch division, hewas entitled to be paid at the overtime rate for the first 8hours of work for which he had been scheduled in thelatter divsiion. Stone's grievance form alleged that hehad been initially advised that he would be transferredeffective 4 p.m. on Wednesday, January 10; had not beenadvised until 8:50 a.m. on Monday, January 8, that histransfer was effective at 8 a.m. on January 8; and, ac-cordingly, had been an hour and a half late for work atthe Twin Branch division on January 8. Stone's griev-ance form relied on "Article VI Section 5 pages 30-31,"which provides, inter alia:If any employee has his shift . . . changed withless than twenty-four (24) hours' notice before thebeginning of the changed shift . . . he shall be paidone and one-half (1-1/2) times his regular straighttime rate. . . for the hours worked on the first dayof such changed shift. . . .If twenty-four (24) hours or more notice is givenbefore the changed shift. . . is to begin, an employ-ee whose shift . . is so changed shall be paid hisregular straight time rate . . . during the time heworks on such changed shift. . . .Respondent rejected this grievance at step 2 on theground that Respondent did not "violate" the "WorkingAgreement."By the time Stone's grievance reached the fourth step,the dispute had boiled down to the factual question ofwhether Stone had initially been advised to report toTwin Branch on Monday, June 8, at 8 a.m., or onWednesday, June 10, at 4 p.m.; and the requested reliefconsisted of an hour and a half's pay at straight time. Bymemorandum dated October 4, 1979, Labor RelationsSupervisor Hitzeman found that Stone had been told toreport on Monday morning, and denied the grievance atthe fourth step on the ground that "There was no provi-sion in the working agreement, which expired on Octo-ber 31, 1978, to pay employees for time not workedunder such circumstances."3. Fort Wayne grievancesa. Davis' grievance regarding leadman pay (GrievanceFW 79-05)On March 8, 1979, Fort Wayne unit employee JeffreyDavis, a line mechanic A, filed a grievance complainingof Respondent's refusal to pay him top line mechanic Apay for the hours he worked as leadman on February 20,1979. His grievance alleged, "Past practice men havebeen top linemen in position to run truck." Managementrejected this grievance at the second step on the groundthat on this occasion, it was not "practical" to assign theleadman's job to a senior line mechanic A.At the third step, management rejected the grievanceon the ground that although a top-rate line mechanic Awould be assigned to such work "Under normal condi-tions," performance of leadman's duties "was one of thecontributing factors in determining the current laborgrade assigned to the A classification. In addition, therate of pay within a classification is divided into timesteps as outlined in the wage agreement. This wageagreement does not provide for paymg higher steps in arate range until the employee has completed six months."At the third and fourth steps, the Union relied on thecontractual wage agreement and on other contract provi-sions whose identity is not shown by the record.9 LaborRelations Supervisor Hitzeman rejected the grievance atthe fourth step on the following grounds:[Y]ou base your contention on past practice anddiscussions which were held in negotiations.....While it's true that, in the past, Line MechanicA's who had reached the maximum were utilized as"lead-men" there was nothing in the expired work-ing agreement, nor is there in any other agreement,that precludes the Company from assigning a LineMechanic A being paid below the maximum the re-sponsibility of "lead-man" on a two-man crew. TheCompany explained in negotiations that the respon-sibility of being a "lead-man" had been consideredin establishing the job rate for Line Mechanic A.This means all of the steps of grade 12, the grade inwhich the "A" job has been assigned and includesall "A" mechanics. At no time in negotiations didthe Company say that it applied only to the maxi-mum rate or that only Line Mechanic A's who arebeing paid the maximum would be assigned as"lead-men."9 Art VII, sec 17, of the bargaining agreement called for Respondentto establish, for job classifications that were substantially changed duringthe period of the agreement, wage rates in "proper relationship to otherexisting job rates" in the unit INDIANA & MICHIGAN .ELECTRIC CO.71b.Meter readers' grievance regarding assignment ofroutes (Grievance FW 79-08)On March 26, 1979, 10 meter readers in the FortWayne unit filed a grievance alleging that Respondentwas violating the "safety policy" and "various safetyrules" by failing to supply each meter reader with hisown "set of books." Respondent's responses to thisgrievance show that the meter readers were in substanceasking that each be assigned to his own meter-readingroute, with the employees to choose their own routes inthe order of seniority, instead of being rotated betweenroutes as was the existing practice. These responses fur-ther show that the meter readers sought this change onthe ground that it would cause them to travel less and tobe more aware of potential hazards in particular loca-tions.At the third and fourth steps of the grievance proce-dure, the Union alleged that Respondent was violatingcontract article II, which is captioned "Responsibilitiesof Management" and states, inter alia, "except as other-wise provided in this agreement, the Company in the ex-ercise of its functions of management, has rights whichinclude, but are not limited to, the right to decide the• . . methods, safety rules, direction of employees, as-signment of work, equipment to be used." The Union al-leged primarily that Respondent was not properly ad-ministering safety rules. The grievance was rejected atthe first and second step on the ground that the "Cus-tomer Accounting Manual [which is not in the record]specifies the alternation of the meter reading route as-signments."During both the third and the fourth steps of thisgrievance, the Union stated that the meter readerswanted this change primarily for safety reasons. Manage-ment's third-step answer, which rejected the grievance,stated that there "could be" some safety advantages inpermanent assignment of routes, ftirther stated that it was"important that a rotation of some fashion continue," andsuggested an arrangement under which each employeewould rotate between three or four routes.The Union requested a fourth-step meeting "as soon aspossible" because "the well being of all the meter readersin the Fort Wayne Division would continue to be jeop-ardized until this grievance was resolved." Labor Rela-tions Supervisor Hitzeinan's fourth-step response statedthat the Union was relying on certain provisions in the"Safety Manual," which is not in the record. Hitzemanrejected the grievance at the fourth step, on the groundthat there was a real question whether the proposedchange would make the job safer.c.Meter readers' grievance regarding oral warning(Grievance FW 79-11)On April 23, 1979, four meter readers in the FortWayne unit filed a grievance alleging that they had re-ceived "improper discipline" on April 17, 1979, whenthey received an oral warning for failing to read enoughmeters on a particular day. The employees contendedthat their work had been interfered with by inclementweather. The grievance was rejected in the first andsecond steps on the ground, inter alia, that oral warningsare not normally considered discipline.At the third- and fourth-step grievance meetings, theUnion contended that these warnings violated article IIof the agreement (which states that Respondent has theright to discipline employees for "proper or legitimatereasons") and other contract provisions whose identity isnot shown by the record." The grievance was rejectedat the third step on the ground that "oral warnings arenormally used to inform employees of substandard per-formance and are intended to draw their attention to theneed for corrective action. In this instance, your Supervi-sor judged your performance to be below reasonable ex-pectation." At the fourth step, Labor Relations Supervi-sor Hitzeman rejected the grievance on the ground thatthe oral warnings were justified by the employees' workperformance. Hitzeman's letter further stated, "Oralwarnings are defined on page 26 of the Employee Hand-book [which is not in the record] as follows: 'Oral warn-ings may be given by a supervisor as a matter of infor-mation and training, but such warning will not normallybe considered as disciplinary action.' With this in mind Ibelieve the purpose of the oral warning was accom-plished."d.Grievance regarding supervisor's acquisition ofemployees' telephone number (Grievance FW 79-12)On April 23, 1979, a Fort Wayne unit employee, withan androgynous name but inferentially female, filed agrievance alleging that her supervisor (who is male) hadsurreptitiously acquired her telephone number and usedit without permission to harass her. Among other things,she asked for reimbursement for the cost of changing hertelephone number. At the first step, management statedby memorandum dated May 1 that it considered thematter resolved because on April 2, her supervisor hadreturned her phone number and given her a "verbalapology." By memorandum to her dated May 9, her su-pervisor memorialized this action.At the third- and fourth-step meetings, the Union con-tended that Respondent had violated article VI, section 7of the 1976-1978 agreement (in which Respondent un-dertook not to discriminate against any employee be-cause of sex) and other contract clauses whose identity isnot disclosed by the record. Management rejected thegrievance at the third step on the ground that her super-visor had apologized and returned the number; that therewas no evidence he had circulated it; and that the onlycall from her supervisor to her had consisted of an in-quiry, on a day when she had overslept, about whethershe was coming in. At the fourth step, Hitzeman rejectedthe grievance on substantially the same grounds, andstated that there was no evidence that her receipt of"harassment-type" calls was due to her supervisor'shaving her telephone number.'† Art. VI, sec 2 of the bargaining agreement limited Respondent'snght to require employees to do outdoor work in inclement weather. 72DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDE. Analysis and Conclusions1. Union's request for application of KingsportPublishingIn Kingsport Publishing Co., 165 NLRB 694 (1967), enf.denied 399 F.2d 660 (6th Cir. 1968), the Board foundthat an employer violated Section 8(a)(5) and (1) of theAct by refusing to honor, concerning grievances com-plaining of employer conduct after the expiration of acollective-bargaining contract and before the effectivedate of a new one, the grievance and arbitration proce-dure set forth in the expired agreement. In so holding,the Board found applicable to such procedures the statu-tory restrictions (e.g., NLRB v. Katz, 369 U.S. 736(1962)) on an employer's right unilaterally to alter anyother employment conditions which are mandatory sub-jects of collective bargaining. Shipbuilders (BethlehemSteel) v. NLRB., 320 F.2d 615 (3d Cir. 1963), cert. denied375 U.S. 984 (1964).The Union's brief requests me to sustain the complainton the basis of the theory enunciated in Kingsport. How-ever, as the Union concedes, the Board later receded inpart from Kingsport. In Hilton-Davis Chemical Co., 185NLRB 241 (1970), the Board held that although an em-ployer is ordinarily obligated during a contractual hiatusto honor the grievance procedure generated by the ex-pired contract, he is not obligated to honor the arbitra-tion procedure so generated.11 In requesting me to over-rule Hilton-Davis and revert to the Board's position inKingsport, the Union asks me to act beyond my propersphere as an administrative law judge. Insurance Workers(Prudential Insurance), 119 NLRB 768, 772-773 (1957),enf. denied 260 F.2d 736 (D.C. Cir. 1958), affd. 361 U.S.477 (1960).122. Respondent's abandonment of "initial arbitration"Accordingly, the first question to be considered by meis whether "initial arbitration" constituted an arbitrationprocedure within the meaning of Hilton-Davis, or merelyconstituted a step in the grievance procedure. I disagreewith Respondent's contention that this issue is disposedof by the fact that the "initial arbitration" provisions im-mediately follow the language, "such arbitrable griev-ance may be submitted to arbitration in the followingmanner." Surely, Respondent would not be privileged to" See also Newspaper Printing Corp, 221 NLRB 811, 821 fn. 1(1975),Fawcett Printing Corp, 201 NLRB 964, 973 fn 41 (1973)12 The trial examiner's Kingsport decision, adopted by the Board, stated(165 NLRB at 696), "It would, of course, seem totally inconsistent tohold that a grievance procedure would survive at contract but the arbi-tration clause, the final and binding part of that procedure, would not"Although I express no views as to the relative merits of Kingsport andHilton-Davis, I do suggest that the Union's attack on Hilton-Davis does itsomewhat less than Justice Although it is true that every term of em-ployment established by a collective-bargaining agreement is ' based onmutual consent, regarding some such terms (e g., wages) the employerhas the power and under some circumstances the right to set them unilat-erally during a contractual hiatus However, an employer would prob-ably have some practical difficulty in unilaterally establishing either agrievance or an arbitration procedure with respect to a union-representedunit, and Hilton-Davis questions his right unilaterally to establish a griev-ance procedure at any time (185 NLRB 242-243) Cf American VitrifiedProducts Ca, 127 NLRB 701, 716-719 (1960), Turbodyne Corp, 226NLRB 522, 524 (1976)disregard during a contractual hiatus a contractually gen-erated procedure that stated that the first step of the "ar-bitration procedure" is the presentation of a grievance,within an hour after the complained-of conduct, by thegrievant and his steward to the grievant's immediate su-pervisor, who is to dispose of the grievance in the firstinstance. I agree with the General Counsel and theUnion that for Hilton-Davis purposes, "initial arbitration"constituted a part of the grievance procedure. Hilton-Davis stated that the arbitration procedure is character-ized by "third party determination of unresolved issues"(185 at 242). Concerning the parties' relationship in theinstant case, "initial arbitration" bears no resemblance tosuch third-party determination; rather, the two "initialarbitrators" are merely representatives of the respectiveparties (in practice, they were always a union officer andRespondent's personnel director), and the grievancecannot be resolved during "initial arbitration" if they areunable to agree on how to dispose of it. Cf. S & W MotorLines, 236 NLRB 938, 946, 949 (1978);13 American SinkTop Co., 242 NLRB 408 (1979).The uncontradicted evidence establishes that on vari-ous dates between November 3, 1978, and January 2,1979, Respondent advised the Union that it would nolonger follow the procedure for "initial arbitration" setforth in the 1976-1978 contracts. Moreover, on variousdates between July and October 1979, Respondent re-fused to process the grievances through the "initial arbi-tration" procedure. I find that by thus unilaterally alter-ing the existing grievance procedure, Respondent violat-ed Section 8(a)(5) and (1) of the Act. Pease Co., 251NLRB 540 (1980); see also Chicago Magnexium CastingsCo., 240 NLRB 400, 406-407 (1979), enfd. 612 F.2d 1028(7th Cir. 1980); Bethlehem, supra, 320 F.2d at 620. Forthe reasons stated infra, part II,D,3, I disagree with Re-spondent's contention that the subject matter of some ofthese grievances excludes them from "initial arbitration,"whose scope is coterminous with the scope of arbitrablematters. Because there is no claim or evidence that theparties ever reached an agreement eliminating "initial ar-bitration" about these particular grievances, ,Respond-ent's prior presentation of a proposal for elimination of"initial arbitration" from the new contract (which pro-posal the Union accepted on a ,date not shown by therecord) did not affect any statutory duty imposed on Re-spondent to proceed with "initial arbitration" about thekinds of grievances encompassed by the old contractualprovisions therefor (see supra fn. 12). For this reason,and because (under Hilton-Davis) Respondent's duty velnon to participate in the grievance procedure is con-trolled by different considerations than is Respondent'sduty vel non to participate in the arbitration procedure, Ido not agree with Respondent's mootness claim with re-spect to the appropriate classification to be accorded"initial arbitration."13 In the court of appeals the employer challenged portions of the SW order that were adverse to it, and the court approved part of the chal-lenged 'portions of the order (621 F 2d 598 (4th Cir 1980)) The courtwas not asked to and did not rule on the parts of the Board's Decisionand Order that are discussed herein INDIANA & MICHIGAN ELECTRIC CO.733. Respondent's abandonment of arbitrationThe remaining provisions of the arbitration clauses areunquestionably arbitration provisions within the meaningof Hilton-Davis. On the same day that Hilton-Davisissued, the Board found in another case that an employerviolated Section 8(a)(5) and (1) by failing to honor thearbitration provisions of an interim agreement reachedby the parties after the expiration of an earlier collective-bargaining contract. Taft Broadcasting Co,, 185 NLRB202 (1970,) enfd. 441 F.2d 1382 (8th Cir. 1971). Thereaf-ter, as to the appropriate standards for determiningwhether the parties had agreed to extend a bargainingagreement (including its arbitration provisions) beyondthe expiration date set forth in the document, the Boardheld that the record must contain "affirmative evidence. . . that the agreement had been . . . extended beyondits stated termination date." Long Transportation Co., 191NLRB 202 (1971).In 1977, the Supreme C,om t issued its decision inNolde Bros. v. Bakery Workers Local 358, 430 U.S. 243(1977). Nolde held that an employer was obligated to ar-bitrate, in the manner set forth in an expired collective-bargaining agreement, a union claim for severance paythat was called for by that agreement but to which theemployees became entitled, if at all, only when the plantshut down several days after the cancellation of the con-tract. Respondent's brief contends that Nolde "was meantto apply solely to rights earned and accrued during theterm of the contract but whose actual enjoyment is de-ferred until after contract termination" citing Steiner Tru-craft, 237 NLRB 1079, 1081 (1978), enfd. 605 F.2d 1197(3d Cir. 1979);14 and Rochdale Village v. Teamsters Local80, 605 F.2d 1290 (2d Cir. 1979) (holding that Nolde didnot alter the importance of the termination question inthe case before the court of appeals, because the unionattack on employer subcontracting after the bargainingagreement allegedly expired was not analogous to theNolde claim that the contract gave employees a "vestedright to severance pay").1 a However, in Goya Foods, 238NLRB 1465, 1466-1467 (1978), the Board stated:In Nolde the Supreme Court adopted the rulethat the contractual duty to arbitrate disputes aris-ing out of or during the term of a collective-bar-gaining agreement extends beyond the date of expi-ration of that agreement, unless negated expresslyor by clear implication. The Court reasoned thatthe dispute therein was "over an obligation argu-ably created by the expired agreement" and foundthat "the fact that the Union asserted its claim toseverance pay shortly after, rather than before con-tract termination did not control the arbitrability ofthat claim." The Court recognized that the arbitra-tion duty is a creature of the collective-bargaining14 However, the actual result in Steiner Trucraft would be unaffectedby whether Nolde's scope was so limited Steiner Trucraft was signed byMembers Jenkins, Murphy, and Truesdale.16 Respondent also cites Milwaukee Typographical Union No. 23 v.Madison Newspapers, 444 F Supp. 1223 (W D Wise, 1978), affd. 622 F 2d590 (7th Cir. 1980). However, no contention was made in that case thatany of the grievances with respect to which the Court ruled "arose"under the expired contract.agreement and that a party cannot be compelled toarbitrate any matter in the absence of a contractualobligation to do so, but it nevertheless found thatthe duty extends postcontract. It reasoned that suchconclusion was derived from the parties' intent inagreeing to arbitrate differences arising under thecontract and from the reasons for the national laborpolicy favoring arbitration over judicial resolutionsof disputes, including the parties' confidence in thearbitration process, the arbitrator's presumed specialcompetence in matters concerning bargaining agree-ments, and the parties' interest in obtaining aprompt and inexpensive resolution of their disputes.The Court stated:The parties must be deemed to have been con-scious of this policy when they agree to resolvetheir contractual differences through arbitration.Consequently, the parties' failure to exclude fromarbitrability contract disputes arising after termi-nation, far from manifesting an intent to have ar-bitration obligations cease with the agreement, af-fords a basis for concluding that they intended toarbitrate all grievances arising out of the contrac-tual relationship. In short, where the dispute isover a provision of the expired agreement, thepresumptions favoring arbitrability must be negat-ed expressly or by clear implication.....In sum, the Court in Nolde found that the duty toarbitrate extended beyond the contract term if overa matter covered by or created by the contract16....The actual question presented in Goya Foods waswhether employees engaged in protected concerted ac-tivity when they struck, after the expiration of a collec-tive-bargaining agreement with a no-strike clause, to pro-test preexpiration discharges, when the only permissiblemeans of settling the dispute over such discharges wasarbitration over the resulting grievances that had beenfiled. A majority of the Board found that the strike wasunprotected because (supra at 1467):[The no-strike clause in the contract herein has co-terminous application with that duty to arbitrate. Inour view, the words "during the life of this agree-ment" contained in the no-strike clause do not con-stitute express negation that the duty not to strikeshould continue with the duty to arbitrate. Theagreement "lives" on in the duty to arbitrate; soshould the duty not to strike live on to the extent ofthe duty to arbitrate over issues created by or aris-ing out of the expired agreement.We believe that our conclusion is consistent withthe strong national policy favoring arbitration oflabor disputes. Furthermore, it would indeed be16 Members Jenkins, Murphy, Penello, and Truesdale joined in the ma-jority opinion Chairman Fanning's concurrence does not appear to ques-tion the majority opinion's interpretation of Nolde regarding the duty toarbitrate Cf. infra at fn 17 74DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDanomalous if an employer who would be contrac-tually bound to arbitrate a certain dispute after con-tract expiration could still be subjected to economicpressure that would be protected.17At least arguably, Goya Foods may be consistent withRespondent's somewhat narrow reading of Nolde. How-ever, in American Sink Top, supra, 242 NLRB 408 (1979),the Board" required an employer to arbitrate in accord-ance with the provisions of an expired contract a griev-ance regarding an employee's postcontract discharge thatwas claimed to "violate" the provisions of that contract.The Board said that in NoIde, supra at 408:[T]he Supreme Court held that, where the parties toa collective-bargaining agreement have agreed tosubject certain matters to a grievance and arbitra-tion process, "the parties' obligations under their ar-bitration clause survive[s] contract terminationwhen the dispute [is] over an obligation arguablycreated by the expired agreement." Id. at 252. Thatobligation is not terminated merely by the parties'failure to expressly cover this situation. As theCourt stated generally in Nolde, in the "absence ofsome contrary indication, there are strong reasonsto conclude that the parties did not intend their ar-bitration duties to terminate automatically with thecontract." Id. at 253.....The grievance's basis is "arguably"•at least•thecontract, and there is no reason to conclude that theparties had intended the arbitration provisions toend with the contract's term. In light of Nolde, weshall order the arbitration of the discharge . . . ifappropriate.Respondent contends that the Board committed an"egregious error" in American Sink by applying NoIde toa grievance involving a postcontract discharge. Ofcourse, I have no power to overrule American Sink. Pru-dential, supra, 119 NLRB at 772-773. Moreover, Ameri-can Sink's interpretation of Nolde's scope is rather similarto the approach of several Federal courts. Thus, in Fed-erated Metals Corp. v. Steelworkers, 648 F.2d 856 (3d Cir.1981); and Steelworkers v. American Smelting Co., 648F.2d 863 (3d Cir. 1981), a divided Court, relying onNolde, (1) upheld an arbitration award requiring weekly"security payments," which the bargaining agreement af-forded to employees after their layoff, for a period afterthe agreement had expired and the plant had shut down;and (2) required an employer to arbitrate (pursuant to apension-agreement clause that subjected to arbitration adispute over a pension claimant's number Of years ofcontinuous service) such a dispute with respect to em-17 Chairman Fanning took the position that NoIde is inapplicable to de-termining whether statutory rights have been waived, and that to con-clude that the no-stoke clause extended beyond the life of the contractwould be inconsistent with the requirement that an effective waiver ofstatutory rights must be clear and unmistakable. He found the strike to beunprotected because it later acquired the additional purpose of seeking tocompel unlawful recognition 238 NLRB at 1468-146918 Chairman Fanning and Members Jenkins and Murphyployees who had accrued sufficient continuous-servicecredits for pension eligibility if, but only if, their servicebetween the pension agreement's expiration and the plantshutdown were to be included. The Court stated (Feder-ated Metals, supra, 648 F.2d at 860), "We do not believethat the somewhat esoteric determination that the disput-ed right to a particular benefit has vested or accruedshould control the decision whether the duty to arbitratethe dispute survives contract termination. . . . It is notnecessary that the disputed right have vested becausethere is nothing to prohibit the parties from agreeing thatcertain benefits might accrue after the contract has ex-pired." See also Piano Workers Local 2549 v. W. W. Kim-ball Co., 379 U.S. 357 (1964), revd. 333 F.2d 761 (7thCir. 1964), which Nolde described (430 U.S. at 252) asholding arbitrable a dispute that arose after the life of theagreement over seniority rights under the agreement;Garment Workers Local 589 v. Kellwood Co., 592 F.2d1008 (8th Cir. 1979) (involving a claim br pension bene-fits to which employees became entitled, if at all, beforethe employer entered into an agreement; "Under Nolde,whether a dispute arises or rights accrued during the ef-fective period of a labor contract does- not necessarilydetermine arbitrability"); Textile Workers v. ColumbiaMills, 471 F.Supp 527 (N.D.N.Y. 1978); Bohack Corp. v.Truck Drivers Local 807, 431 F.Supp. 646, 652-653(E.D.N.Y. 1977), affd. on opinion of court below 567F.2d 237 (2d Cir. 1977), cert. denied 439 U.S. 825 (1978);Hayes v. National Football League, 469 F.Supp. 252 (C.C.Calif. 1979); Service Employees Local 6 v. UniversityManor Convalescent Center, 105 LRRM 3499 (D.C.Wash. 1980). Further, General Warehousemen & Employ-ees Local 636 v. C Penney Co., 484 F.Supp. 130 (W.D.Penn.), expressly noted and did not question the Board'sapplication of Nolde to a postcontract discharge (thebasis of the grievance before the district court) and wenton to find that the Nolde presumption had been over-come in the case before the Court itself.Respondent does not appear seriously to question thatAmerican Sink, if still viable, calls for using Nolde stand-ards to determine whether the arbitration provisions ofthe 1976-1978 contracts were applicable to the griev-ances here. However, Respondent contends that Ameri-can Sink has been overruled by Cardinal Operating Co.,246 NLRB 279 (1979).19 Because neither the decision ofAdministrative Law Judge Robert M. Schwarzbart northe decision of the Board in Cardinal Operating citesAmerican Sink, any such overruling would have to besub silentio. Mcireover, I perceive no inconsistency be-tween the reasoniing of Judge Schwarzbart (whose deci-sion was adopted by the Board, at least so far as materialhere) and American Sink. Since Hilton-Davis, whether anemployer has a duty to arbitrate grievances which ariseduring a contractual hiatus has depended on whether hehad agreed to an arbitration obligation. This approachwas in no respect changed by either Nolde or AmericanSink, both of which merely held that regarding disputesarising over provisions of the expired contract, there is apresumption that when agreeing to include an arbitration15 Decided by Members Jenkins, Murphy, and Ttuesdale INDIANA & MICHIGAN ELECTRIC CO.75clause in a contract, the contracting parties did notintend their arbitration duties to terminate automaticallywith the contract, and that such a presumption must benegated expressly or by clear implication. In CardinalOperating, Judge Schwarzbart addressed himself solely tothe question of whether the parties had agreed, shortlybefore the expiration date on the face of the contract, toextend the entire contract, including but not limited tothe arbitation clause. In finding that they had not soagreed, Judge Schwarzbart relied on, inter alia, a provi-sion therein (not contained in any of the instant bargain-ing agreements) that the contract incorporated the fullunderstanding of the parties and no written or oral un-derstandings or practices would be recognized in thefuture unless committed to writing and signed by theparties. Furthermore, Judge Schwarzbart cited S. W.Motor Lines, supra, 236 NLRB 938 (1978), in which Ad-ministrative Law Judge Hutton S. Brandon, whose deci-sion in this respect was affirmed by the Board, cited andapplied Nolde in finding that the presumption of arbitra-bility was negated by "clear implication"•more specifi-cally, by a contract provision that specifically limited tothe duration of the contract the obligation to participatein proceedings which were a necessary step in the arbi-tral process. 236 NLRB at 946, 949-950. It is true thatthis analysis was an alternative ground for Judge Bran-don's conclusion that the employer was not bound to ar-bitrate grievances that arose after the contract had ex-pired, and that Judge Schwarzbart relied on that portionof Judge Brandon's analysis that was solely based onHilton-Davis and Taft Broadcasting. However, this cir-cumstance is far from establishing that Judge Schwarz-hart and the Board held Nolde irrelevant to a claim thata contract as originally agreed to called for arbitration ofpostcontract grievances, and held accordingly that Amer-ican Sink's reliance thereon was erroneous.The next question to be considered is whether the in-stant 1976-1978 contracts are to be read as calling forapplication of the arbitration procedure after the respec-tive expiration dates set forth in those agreements. Noldeand American Sink call for the presumption that suchprocedures are to be so read. I conclude that Respondenthas failed to rebut this presumption.Respondent largely relies on the fact that all the con-tracts in question contain termination clauses (withoutspecifically including or excepting arbitration) and alsorestrict the arbitration procedure to grievances that in-volve "interpretations or applications of a specific termor terms of this Agreement." However, the problems ad-dressed by Nolde and its progeny do not even ariseunless the contract has a termination clause, whose datehas passed, and contains no language affirmatively stat-ing that the arbitration provision remains in effect. Ac-cordingly, the clauses cited by Respondent cannot beread as rebutting, either expressly or by clear implica-tion, the presumption of arbitrability.2† Moreover,20 For the same reasons, the presumption is unaffected by the Union'sletter to Respondent, dated November 27, 1978, that "there was a bind-ing contract in existence [with respect to the South Bend unit] betweenJanuary 1, 1978 and November 1, 1978"; and the Union's letter to Re-spondent, dated May 4, 1979, that "there were binding contracts in exist-ence. between January 1, 1978 and December 1, 1978; December 16,"when the parties have agreed to a narrow arbitrationclause, the duty to arbitrate survives if the dispute isover one of the specified arbitrable subjects and arisesunder the expired agreement." Federated Metals, supra,107 LRRM at 2275. I note that the parties expressly pro-vided that certain clauses other than the arbitrationclause would not be coterminous with the rest of thecontract.21 Respondent further asserts that "the no-strikeclause, the quid pro quo for the arbitration clause, wasnot continued." However, Goya, supra, 238 NLRB at1466-1467 (not cited in Respondent's brief) holds ineffect that the no-strike obligation does continue regard-ing hiatus grievances rendered arbitrable by Nolde.22Moreover, during the negotiations that led up to the1979-1981 contracts, the Union never told Respondentthat the Union had the right to strike, and at one timeinformed Respondent that the Union had no intention ofgoing on strike. Further, Respondent relies on its ownaction in giving the Union notice, during the negotiationsthat immediately preceded the hiatus and again immedi-ately after the 1976-1978 contracts expired, that arbitra-tion would not continue. However, such statements byRespondent in late 1978 and early 1979 fail to show thatsuch was the intent of both parties in 1976, when theysigned the agreements. Moreover, the Union replied tomanagement's written notices to this effect by filing anunfair labor practice charge attacking Respondent's an-ticipatory refusal to arbitrate, and replied to such a state-ment from Personnel Manager Willmore (two-thirds ofthe way through a 45-minute speech about the status ofnegotiations) by stating, in substance, that responding tothreats was a waste of time and the parties should con-centrate on reaching a new agreement. Such union re-sponses can hardly be interpreted as acquiescence.As previously found, Personnel Manager Willmore ad-vised the Union before the 1976-1978 agreements wereentered into that Respondent would not agree to arbi-trate grievances that arose after the expiration of the1973-1975 agreements (on which the Union stated that ifthe old agreement expired before a new agreement wasreached, all the terms and conditions of the previousagreement would continue as they were)." Respondent'sbrief does not even refer to this incident, much less arguethat Willmore's remarks evinced an intention to limit theeffective period of the 1976 arbitration agmements in the1978, and January 1, 1979 for the Marion-Muncie, Fort Wayne, and Gen-eral Office Units respectively"25 Thus, the checkoff clauses in all but the South Bend contract pro-vide that the employee's checkoff authorization "shall continue in effectfor the duration of this contract, or until receipt by the Company of [theemployee's] revocation . or when the employee ceases to be repre-sented by the Union in the Bargaining Unit, whichever occurs earlier."The South Bend contract fails to include the language after the word"revocation."22 Indeed, at least arguably, this result was specifically called for bythe South Bend and General Office no-strike clauses, which provide, "In-asmuch as a grievance and arbitration procedure has been agreed upon,there shall be no strikes . . during the life of this Agreement or exten-sion thereof" Moreover, the preambles to the other contracts recite thattheir purpose is to facilitate "the peaceful adjustment of differences thatarise from time to time" for the benefit of, inter alia, the members of thepublic to whom Respondent provides electricity as a public utility23 There is no evidence that the Union ever asked for arbitration ofany such 1976 grievances 76DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDway he was attempting in 1976 to limit the effectiveperiod of the arbitration agreements reached in 1973.Moreover, the arbitration clauses in the 1976 contractsare substantially the same as those in the 1973 contracts.Under these circumstances, I conclude that such remarksdid not rebut the presumption that the arbitration clausescontinued in effect.Regarding most of the hiatus grievances, Respondenthas never questioned that their subject matter was withinthe scope of the arbitration clauses. Respondent's briefraises some question regarding Fort Wayne employeeDavis' claim for top pay for the hours he worked as aleadman (supra, part II,C,3,a), but the uncontradictedevidence shows that at the third and fourth steps, theUnion relied on the contractual wage agreement andother contract provisions. Respondent's step 2 responseto the grievances of Marion-Muncie employee Keatingcharacterized as "non-grievable" his allegation that Re-spondent had "refused to attempt to settle grievances ina fair and equitable manner"; but the contract imposes onthe parties the duty to make "an earnest effort . . . im-mediately to settle . . . differences" regarding the inter-pretation and application of the terms of the agreement.Regarding the meter readers' grievance alleging thatthe existing route assignment system caused safety prob-lems, Respondent's refusal letter asserted that the griev-ance was not arbitrable "due to its subject matter." Re-spondent may have been relying on the fact that the con-tractual "Responsibilities of Management" clause afford-ed Respondent the right to "decide the . . . methods,safety rules, direction of employees, [and] equipment tobe used" "except as otherwise provided in this agree-ment." However, the Union did allege that Respondentwas violating contract clauses that the Union specified,and Respondent's brief does not question the arbitrabilityof this grievance.24 I conclude that it too falls within thecontractual arbitration clause. Koppers Co., 73 LA 837,839 (1979); see generally Steelworkers v. Warrior & GulfNavigation Co., 363 U.S. 574, 582-583 (1960) ("An orderto arbitrate the particular grievance should not be deniedunless it may be said with positive assurance that the ar-bitration clause is not susceptible of an interpretation thatcovers the asserted dispute. Doubts should be resolved infavor of coverage").I perceive no basis for Respondent's contention thatbecause other contract provisions had expired, in consid-ering the instant grievances "The arbitrator would . . .be left in a no-man's land without map or chart to guidehis decision." Both parties attempted during the griev-ance proceedings to resolve the grievances on the basisof such contract provisions, and NoIde and its progenycall for the arbitrator to do the same.I note, moreover, that all the grievances here werebased on clauses in the 1976-1978 contracts that were54 Labor Relations Supervisor Hitzeman's July 1979 fourth-step re-sponse to this grievance stated that the Union was relying on certain pro-visions in the "Safety Manual" The January 1979 charge herein alleged,inter aim, that Respondent had violated the Act by "claiming safety as[its] exclusive responsibility and refusing to allow the Union to be a partyto negotiating of safety rules" (item 6) The Instant complaint contains nosuch allegationalso included in the 1979-1981 contract.26 Indeed, as isnot unusual in cases of longstanding bargaining relation-ships, the old (1976-1978) contracts were so similar tothe new (1979-1981) contracts that the same wouldlikely have been true regarding a significant proportionof all hiatus grievances. Respondent was unquestionablyunder a statutory duty to maintain, during the contrac-tual hiatus, such employment conditions generated by the1976-1978 contracts and called for by the 1979-1981contracts. By complying with this statutory obligation,Respondent not only would respect employees' statutoryright to be consulted, through their bargaining represent-ative, about changes in their employment conditions,26but also would further the consummation of new andcomplete contracts by enabling the negotiating parties toconcentrate on matters really at issue. However, whethercontractually generated employment conditions are infact maintained during a contractual hiatus•indeed,whether the employer is able to maintain them•maywell depend on whether there has been a change in themeans by which the contract clauses are interpretedduring this period. During the effective period of a con-tract with an arbitration clause, the final interpreter ofthe parties' obligations thereunder is the arbitrator. If thearbitration clause is ineffective on the expiration of therest of the contract, whether contractually generated em-ployment conditions have been maintained must be de-termined by the Board and the courts,, whose approachto interpreting the contract may well significantly differfrom the approach which the arbitrator took, and whichthe parties (when agreeing to both substantive contractclauses and an arbitration clause) expected him to take.See Nolde, supra, 430 U.S. at 252-254.27 Furthermore,on occasion the most honest employer will likely treatemployees somewhat differently, and the most honestemployer and union grievance representatives will likelymake somewhat different judgments, when they knowthat arbitration is unavailable. (The same is true, ofcourse, where the union would be the object of a possi-ble grievance)" In short, no matter how conscientious25 In fact, with one possible exception (supra fn 24), there is no evi-dence that anyone ever proposed changing any of such clauses.26 Katz, supra, 369 U S at 742-747, Bethlehem, supra, 320 F 2d at 617,621-622; Central Illinois Public Service Co., 139 NLRB 1407, 1415-1417(1962), enfd 324 F 2d 916 (7th Cir 1963).27 The Fort Wayne contract indicates on its face that the arbitrator'sdecisions constitute precedent regarding how the contract is to be readMore specifically, the disposition made of an unappealed grievance "shallbe considered dropped without prejudice or precedent" (Art IV, sec.1(d).)28 For example, the Keating grievances regarding payments during hisJanuary 1979 Tanner's Creek assignment, which lasted at least a week,largely involved a 1976-1978 contract provision that (according to Re-spondent) had been in all Marion-Muncie union contracts since 1953,which was included in the 1979-1981 contract, and which (so far as therecord shows) was not discussed during the negotiations leading up tothe 1979-1981 contract Although I do not suggest that Respondent's in-terpretation of these provisions was advanced in bad faith or even errone-ous, neither is this interpretation self-evident Accordingly, withholdingKeating's grievances from the arbitral process might well cause him toreceive payments based on a contract interpretation significantly differentfrom what would have been reached if he had been assigned to Tanner'sCreek before or after the contractual hiatus INDIANA & MICHIGAN ELECTRIC CO.77the parties, maintenance of contractually generated em-ployment conditions may be impossible without the con-tinued availability of the contractually described arbitra-tion procedures.For the foregoing reasons, I find that Respondent vio-lated Section 8(a)(5) and (1) of the Act by advising theUnion, on various dates between November 3, 1978, andJanuary 2, 1979, that Respondent was abandoning the ar-bitration procedures set forth in the 1976 contracts. Fur-ther, I find that Respondent violated these statutory pro-visions by stating that it would not arbitrate the griev-ances described supra, part II,D.CONCLUSIONS OF LAW1. Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The following employees of Respondent constituterespective units appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct.(a)All probationary and regular production and main-tenance employees of the Respondent under the supervi-sion of the South Bend and Benton Harbor Divisionshaving their headquarters within its Elkhart, South Bend,Buchanan, or Benton Harbor Areas and all probationaryand regular production and maintenance employees ofthe Respondent under the supervision of the TwinBranch Generating Division having their headquarters atthe Twin Branch Plant, but excluding all administrativeemployees, part-time employees, temporary employees,office clerical employees, plant clerical employees, tech-nical employees, confidential employees, guards, profes-sional employees, and supervisors as defined in the Act,and all other employees.(b)All regular production, maintenance and distribu-tion employees, including meter readers but excluding allguards, clerical, technical, professional, supervisory em-ployees, part-time, temporary, and probationary employ-ees of the Marion and Muncie Division of the Respond-ent.(c)All employees employed by the Respondent at itsFort Wayne, Indiana Division; but excluding all officeclerical employees, all professional employees, and allguards and supervisors as defined in the Act.(d)All production and maintenance employees in theGeneral Office Transmission Construction and Mainte-nance Group of the Respondent including constructionemployees, Lineman A, B, and C, Lineman Helpers,Driver-Groundmen, and Heavy Equipment Operators.Excluding all office clerical, professional employees,guards, temporary and part-time and supervisory em-ployees as defined in the Act, and all other employees.4. At all relevant times, the Union has been the exclu-sive representative of each of these units within themeaning of Section 9(a) of the Act.5. Respondent has violated Section 8(a)(5) and (1) ofthe Act by engaging in the following conduct.a. With respect to the unit described in Conclusion ofLaw 3(a):(1)On November 3, 1978, unilaterally abandoning ob-servance of the initial-arbitration procedures set forth inRespondent's 1976 collective-bargaining agreement withthe Union.(2)Refusing on October 19, 1979, to process grievanceTB 79-02 through initial arbitration.(3)On November 3, 1978, unilaterally abandoning theprovisions in Respondent's 1976 collective-bargainingagreement with the Union regarding arbitration by athird-party arbitrator.b. With respect to the unit described in Conclusion ofLaw 3(b):(1)On December 4, 1978, unilaterally abandoning theobservance of the initial-arbitration procedures set forthin Respondent's 1976 collective-bargaining agreementwith the Union.(2)Refusing on July 10, 1979, to process grievanceMU 79-04 through initial arbitration; and refusing onAugust 28, 1979, to process grievances MU 78-13, 79-02,and 79-03 through initial arbitration.(3)On December 4, 1978, unilaterally abandoning theprovisions in Respondent's 1976 collective-bargainingcontract with the Union regarding arbitration by a third-party arbitrator.c. With respect to the unit described in Conclusion ofLaw 3(c):(1)On December 18, 1978, unilaterally abandoning theobservance of the initial-arbitration procedures set forthin Respondent's 1976 collective-bargaining contract withthe Union.(2)Refusing on July 31, 1979, to process grievanceFW 79-08 through initial arbitration; and refusing onAugust 28, 1979, to process grievances FW 79-05, 79-11,and 79-12 through initial arbitration.(3)On December 18, 1978, unilaterally abandoning theprovisions in Respondent's 1976 collective-bargainingcontract with the Urnon regarding arbitration by a third-party arbitrator.d. With respect to the unit described in Conclusion ofLaw 3(d), on January 2, 1979:(1)Unilaterally abandoning the observance of the ini-tial-arbitration procedures set forth in Respondent's 1976contract with the Union.(2)Unilaterally abandoning the provisions in that con-tract regarding arbitration by a third-party arbitrator.6. The foregoing unfair labor practices affect com-merce within the meaning of the Act.THE REMEDYHaving found that Respondent has violated the Act incertain respects, I shall recommend that Respondent berequired to cease and desist therefrom, and from like orrelated conduct. Affirmatively, Respondent will be re-quired to process the grievances in question in themanner specified in the "initial arbitration" procedurescontained in the appropriate 1976 contract, and on re-quest, process such grievances under the provisions ofthe appropriate 1976 contract regarding arbitration by athird-party arbitrator. In addition, Respondent will be re-quired to post appropriate notices.[Recommended Order omitted from publication.]